Exhibit 10.1

 

--------------------------------------------------------------------------------

 

LEASE AGREEMENT

 

BETWEEN

 

BMC SOFTWARE TEXAS, L.P.,

 

AS LANDLORD,

 

AND

 

OMEGA PROTEIN CORPORATION,

 

AS TENANT

 

DATED AS OF AUGUST 18, 2005

 

2101 CITY WEST BLVD.

 

HOUSTON, TEXAS

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

BASIC LEASE INFORMATION

 

WHEREAS, BMC Software Texas, L.P. and Omega Protein Corporation, a Nevada
corporation, desires to into a Lease Agreement with respect to the premises
described below.

 

NOW THEREFORE, in consideration of the foregoing, and the mutual promises and
creation of leasehold estate set forth herein, the parties hereto hereby agree
as follows:

 

Lease Date:    August 18, 2005 Landlord:    BMC SOFTWARE TEXAS, L.P., a Texas
limited partnership Tenant:    OMEGA PROTEIN CORPORATION, a Nevada corporation
Project:    The land described on Exhibit B attached to the Lease (the “Land“),
the four (4) office buildings located on the Land commonly referred to as
Building I, Building II, Building III and Building IV (herein so called), whose
street address is 2101 City West Blvd., Houston, Texas 77042, and the driveways,
parking facilities, and similar improvements and easements associated with the
foregoing or the operation thereof. The term “Building” shall mean each building
in the Project in which a portion of the Premises is located for the period of
time in which a portion of the Premises is so located. Premises:    The Premises
consists of a portion of floor 5 of Building III, containing 15,150 rentable
square feet. The Premises is more particularly outlined on the plans attached to
this Lease as Exhibit A. Landlord and Tenant stipulate that the number of
rentable square feet in the Premises are as set forth above, and the number of
rentable square feet in Building III shall be 209,696, which in each case shall
be binding upon them regardless of the actual square footage. Term:   
Commencing on the later to occur of December 1, 2005 or five (5) days after
delivery of the Premises by Landlord to Tenant pursuant to Section 3 of the
Lease (the “Commencement Date”) and ending at 11:59 p.m. local time on the last
day of the one-hundred twentieth (120th) Lease Month after the Commencement
Date, subject to earlier termination as provided in the Lease. Basic Rent   
Throughout the Term, Tenant shall pay a basic annual rent equal to the product
of (a) the Annual Basic Rental Rate per rentable square foot set forth below
multiplied by (b) the number of rentable square feet in the Premises. The Annual
Basic Rental Rate in effect from time to time under the Lease shall be as
follows:

 

i



--------------------------------------------------------------------------------

    

Time Period

--------------------------------------------------------------------------------

  

Annual Basic Rental Rate

per rentable square foot

--------------------------------------------------------------------------------

     Subject to free rent period and rent prepayment described below,
Commencement Date - 36th Lease Month    $23.50      37th Lease Month – 84th
Lease Month    $24.00      85th Lease Month – 120th Lease Month    $25.00     
The term “Lease Month“ shall mean each calendar month during the Term from and
after the Commencement Date, and the first Lease Month of the Term shall be the
whole or partial month in which the Commencement Date occurs.     
Notwithstanding the foregoing, for so long as no Event of Default has occurred
and continues to occur, Basic Rent shall be abated for the first three (3) Lease
Months following the Commencement Date.      Concurrently with the execution of
this Lease, Tenant shall prepay to Landlord an amount equal to the Basic Rent
due for the fourth, fifth and sixth months of the Term (aggregate amount of
$89,006.25). For so long as no Event of Default has occurred and is continuing,
Landlord shall apply such sums towards Basic Rent as it becomes due hereunder.
If an Event of Default has occurred and is continuing during the first six (6)
Lease Months, Landlord shall be entitled to retain any remaining amount of
prepayment as a Security Deposit and Tenant and shall, within three (3) days of
a request by Landlord, pay to Landlord an amount equal to the difference between
the amount paid on the Lease Date pursuant to this Section and the amount
designated by Landlord as a Security Deposit. Such additional amount shall be
added to the Security Deposit held by Landlord. In such event, Tenant shall pay
Basic Rent as it becomes due hereunder, notwithstanding any prepayments made.

Operating Expense

Base Year

   2006      Tenant’s Percentage Share    7.25%      Security Deposit:    No
initial security deposit.      Construction Allowance:    $20.10 per rentable
square foot in the Premises.      Rent:    Basic Rent, Operating Expense Rent
and all other sums that Tenant may owe to Landlord or otherwise be required to
pay under the Lease.

 

ii



--------------------------------------------------------------------------------

Permitted Use:    General office use, but in no event shall the Permitted Use
include use of the Premises for any activity which is in competition with any
business of BMC Software, Inc., a Delaware corporation, (including any successor
entity, “BMC Software“) or its Affiliates that has been described in a
previously issued BMC Competition Notice. Initial Liability Insurance Amount:   
Tenant’s insurance coverage as described in Section 10 of this Lease. Tenant’s
Address:   

Before the Commencement Date:

 

Omega Protein Corporation

1717 St. James Place, Suite 550

Houston, TX 77056

Attention: John D. Held

Telephone: 713-940-6116

Telecopy: 713-940-6112

    

After the Commencement Date:

 

Omega Protein Corporation

2101 City West Blvd., Building III, Suite 510

Houston, Texas 77042

Attention: John D. Held

Telephone: 713-940-6116

Telecopy: 713-940-6112

Landlord’s Address:   

BMC Software Texas, L.P.

2101 City West Blvd.

Houston, Texas 77042

Attention: Director of Corporate Real Estate

Telephone: 713-918-4483

Telecopy: 713-918-5112

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.


--------------------------------------------------------------------------------

1.    Definitions and Basic Provisions    1 2.    Lease Grant.    1 3.   
Possession and Commencement.    1 4.    Rent.    2      (a)   Payment    2     
(b)   Proration of Basic Rent    2      (c)   Operating Expenses    2 5.   
Delinquent Payment    5 6.    Landlord’s Obligations    5      (a)   Services.
   5      (b)   Excess Utility Capacity or Use    6      (c)   Restoration of
Services; Abatement    7      (d)   Landlord Maintenance    7 7.   
Improvements; Alterations; Repairs; Maintenance    7      (a)   Improvements;
Alterations.    7      (b)   Repairs; Maintenance    8      (c)   Performance of
Work    8      (d)   Mechanic’s Liens    8 8.    Use.    9 9.    Assignment and
Subletting    9      (a)   Transfers    9      (b)   Consent Standards    9     
(c)   Request for Consent    10      (d)   Conditions to and Effect of Consent
   10      (e)   Attornment by Subtenants    10      (f)   Suspension    11     
(g)   Additional Compensation    11      (h)   Permitted Occupancy by Affiliates
   11 10.    Insurance; Waivers; Subrogation; Indemnity    11      (a)   Tenant
Insurance    11      (b)   Landlord’s Insurance    12      (c)   No Subrogation
   12      (d)   Indemnity    12 11.    Subordination; Attornment; Notice to
Landlord’s Mortgagee    13      (a)   Subordination    13      (b)   Attornment
   13      (c)   Notice to Landlord’s Mortgagee    13      (d)   Landlord’s
Mortgagee’s Protection Provisions    14 12.    Rules and Regulations    14 13.
   Condemnation    14      (a)   Total Taking    14      (b)   Partial Taking -
Tenant’s Rights    14

 

iv



--------------------------------------------------------------------------------

     (c)   Partial Taking - Landlord’s Rights    14      (d)   Award    14 14.
   Fire or Other Casualty    15      (a)   Repair Estimate    15      (b)  
Tenant’s Rights    15      (c)   Landlord’s Rights    15      (d)   Repair
Obligation    15      (e)   Abatement of Basic Rent    15 15.    Personal
Property Taxes    16 16.    Events of Default    16      (a)   Payment Default
   16      (b)   Estoppel    16      (c)   Insurance    16      (d)   Mechanic’s
Liens    16      (e)   Other Defaults    16      (f)   Insolvency    16 17.   
Remedies    16      (a)   Termination of Lease    16      (b)   Termination of
Possession    17      (c)   Perform Acts on Behalf of Tenant    17      (d)  
Alteration of Locks    17 18.    Payment by Tenant; Non-Waiver; Cumulative
Remedies    17      (a)   Payment by Tenant    17      (b)   No Waiver    17  
   (c)   Cumulative Remedies    18 19.    Landlord’s Lien    18 20.    Surrender
of Premises    18 21.    Holding Over    18 22.    Certain Rights Reserved by
Landlord    18      (a)   Building Operations    18      (b)   Access Control   
19      (c)   Prospective Purchasers and Lenders    19      (d)   Prospective
Tenants    19 23.    Miscellaneous    19      (a)   Landlord Transfer.    19  
   (b)   Landlord’s Liability    19      (c)   Force Majeure    19      (d)  
Brokerage    19      (e)   Estoppel Certificates    20      (f)   Notices    20
     (g)   Separability    20      (h)   Amendments; Binding Effect    20     
(i)   Quiet Enjoyment    20      (j)   Competitor Provisions    20      (k)   No
Offer    20      (l)   Entire Agreement    20      (m)   Governing Law    21

 

v



--------------------------------------------------------------------------------

     (n)   Recording    21      (o)   Survival of Obligations    21      (p)  
Landlord’s Fees    21      (q)   Telecommunications    21      (r)   Riser Space
   21      (s)   Confidentiality    21      (t)   Authority    22      (u)  
Hazardous Materials    22      (v)   Parking    22      (w)   List of Exhibits
   22 24.    Use of Project Amenities    22 25.    Signage and Graphics    23
26.    Cancellation Option    24 27.    Renewal Right    24 28.    Right of
First Refusal    24 29.    Substitute Space    24 30.    Landlord’s Default.   
24 31.    Security Deposit    24

 

vi



--------------------------------------------------------------------------------

LIST OF DEFINED TERMS

 

     Page No.


--------------------------------------------------------------------------------

AAA Rules

   I-1

Affiliate

   1

Amenities

   26

Approved Construction Documents

   D-1

Arbitration Notice

   I-1

Assessment

   I-1

Basic Lease Information

   1

Basic Rent

   i

BMC Competition Notice

   9

BMC Software

   ii

Building’s Structure

   1

Building’s Systems

   1

Business Day

   1

Cancellation Option

   27

Casualty

   16

Commercial Amenities

   26

Competitor

   10

Competitor Provisions

   23

Damage Notice

   16

Default

   17

Default Rate

   5

Disabilities Acts

   9

Electrical Capacity Allowance

   6

Estimate Notice

   I-1

Event of Default

   17

Force Majeure Events

   22

Hazardous Materials

   25

Holidays

   6

HVAC

   6

Initial Liability Insurance Amount

   ii

Land

   i

Landlord

   1

Landlord’s HVAC Costs

   6

Landlord’s Mortgagee

   14

Law

   1

Laws

   1

Lease

   1

Lease Month

   ii

Loss

   13

Management Fee

   2

Mortgage

   14

Offer Notice

   M-1

Operating Expense Rent

   2

Operating Expenses

   3

Parking Garage

   G-1

Permitted Use

   ii

Premises

   i

Prevailing Rental Rate

   I-1

Primary Lease

   14

Project

   i

Property Taxes

   5

Refusal Floor

   M-1

 

vii



--------------------------------------------------------------------------------

Refusal Space

   M-1

Renewal Exercise Notice

   I-1

Renewal Term

   I-1

Rent

   ii

Repair Period

   16

Security Deposit

   ii

Suspension Notice

   11

Suspension Period

   11

Taking

   15

Telecommunications Services

   24

Tenant

   1

Tenant Party

   1

Tenant Work

   D-1

Tenant’s Off-Premises Equipment

   1

Tenant’s Plans

   D-1

Term

   i

Third Party Offer

   M-1

Transfer

   10

 

 

viii



--------------------------------------------------------------------------------

LEASE

 

This Lease Agreement as more particularly defined below (this “Lease”) is
entered into as of August 18, 2005, between BMC SOFTWARE TEXAS, L.P., a Texas
limited partnership (“Landlord”), and OMEGA PROTEIN CORPORATION, a Nevada
corporation (“Tenant”).

 

1. Definitions and Basic Provisions. The definitions and basic provisions set
forth in the Basic Lease Information (the “Basic Lease Information”) are
incorporated herein by reference for all purposes. Additionally, the following
terms shall have the following meanings when used in this Lease: “Lease” means
this lease agreement as from time to time amended as provided in this agreement;
“Affiliate“ means any person or entity which, directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with the party in question; “Building’s Structure” means the Building’s
exterior walls, roof, elevator shafts, footings, foundations, structural
portions of load-bearing walls, structural floors and subfloors, and structural
columns and beams; “Building’s Systems” means the Building’s HVAC, life-safety,
plumbing, electrical, and mechanical systems; “including” means including,
without limitation; “GAAP” means US generally accepted accounting principles,
consistently applied; “Laws” means all federal, state, and local laws,
ordinances, rules and regulations, all court orders, governmental directives,
and governmental orders and all interpretations of the foregoing, and all
restrictive covenants affecting the Project, and “Law“ shall mean any of the
foregoing; “Market Rate” means, as of the date of determination, the then
prevailing fair market effective rental rate, based on tenancies (for a term
comparable to the time period in question) covering office space of comparable
size and condition to the space in question in Class A buildings in Harris
County, Texas (other than the Central Business District of the City of Houston,
Texas or the Clear Lake/NASA area of Harris County), including the Building
determined on a gross lease basis (using a 2006 base year and taking into
consideration the level of improvements and allowances offered by Landlord, as
versus those offered by other landlords to other prospective tenants in similar
quality buildings and projects) improvement allowance of not more than $5.00 per
rentable square foot) as of the date Tenant is to take possession of the space
that is the subject of the option, taking into account the location, quality,
and age of the Building (as versus other buildings in such markets), the
Amenities and any other relevant terms or conditions that a reasonable and
knowledgeable real estate professional would include in making such fair value
rental rate determination; “Tenant’s Off-Premises Equipment” means any of
Tenant’s equipment or other property that may be located on or about the Project
(other than inside the Premises); “Tenant Party” means any of the following
persons: Tenant; any assignees claiming by, through, or under Tenant; any
subtenants claiming by, through, or under Tenant; and any of their respective
agents, contractors, employees, and invitees; and “Business Day” means any day
other than a weekend day or a Holiday.

 

2. Lease Grant. Subject to the terms of this Lease, Landlord leases to Tenant,
and Tenant leases from Landlord, the Premises. The rentable area of any
additions to, or reductions from, the Premises of less than a full floor shall
be calculated in accordance with the American National Standard Method of
measuring floor area in office buildings as published by the Building Owners and
Managers Association International (ANSI Z65 1-1966), utilizing a common area
factor of 11.3% for full floors and between 17.5% and 19.9% for multi-tenant
floors.

 

3. Possession and Commencement. Subject to the terms of this Section 3, this
Lease is a binding lease from the date executed, even though the Commencement
Date is to occur at a later date. Landlord agrees that it shall deliver the
Premises to Tenant upon execution of this Lease. By occupying any portion of the
Premises, Tenant shall be deemed to have accepted the Premises in its condition
as of the date of such occupancy. Prior to or promptly after occupying any
portion of the Premises, Tenant and Landlord shall execute and deliver to
Landlord a letter substantially in the form attached to Exhibit E hereto
confirming (i) that Tenant has accepted the Premises, (ii) that Landlord has
performed all of its obligations with respect to delivery of the Premises, and
(iii) confirming the Commencement Date. Tenant hereby acknowledges that Landlord
will construct a multi-tenant corridor on the 5th floor of Building III and that
such construction may continue after the execution date of this Lease. Tenant
and Landlord agree to, and to cause any contractors employed by each of them to,
use reasonable efforts to coordinate construction and build-out work in order to
minimize interference with the construction or build-out work of the other
party.

 

1



--------------------------------------------------------------------------------

4. Rent.

 

(a) Payment. Tenant shall timely pay to Landlord Rent, without notice, demand,
deduction or set off (except as otherwise expressly provided herein), by good
and sufficient check drawn on a national banking association (or other financial
institution reasonably acceptable to Landlord) at Landlord’s address provided
for in this Lease or as otherwise specified by Landlord and shall be accompanied
by any applicable state and local sales or use taxes. Except as otherwise
expressly provided herein, the obligations of Tenant to pay Basic Rent,
Operating Expense Rent, and other sums to Landlord and the obligations of
Landlord under this Lease are independent obligations. Basic Rent and estimated
Operating Expenses Rent, adjusted as herein provided, shall be payable in 12
equal installments, due monthly in advance. Subject to the free rent period
described in the Basic Lease Information, monthly installments of Basic Rent
shall be payable on the first day of each month beginning on the Commencement
Date.

 

(b) Proration of Basic Rent. Payments of Basic Rent for any fractional calendar
month at the beginning or end of the Term shall be prorated for such partial
month and shall equal the product of; (i) 1/365 of the annual Basic Rent in
effect during the partial month; and (ii) the number of days in the partial
month during the Term and shall be due on first day of the applicable partial
month (subject to the abatement period described in the Basic Lease
Information).

 

(c) Operating Expenses. In addition to the Basic Rent, Tenant, as additional
rental, shall pay, for each calendar year during the Term, the sum of (i) the
Management Fee for the calendar year in question over the Management Fee for the
Base Year plus (ii) the Tenant’s Percentage Share of the total increase of the
Operating Expenses for the calendar year in question over Operating Expenses for
the Base Year (collectively, “Operating Expense Rent”). Landlord shall have the
continuing option from time to time during the Term to change the method of
calculating Operating Expense Rent such that it will thereafter be calculated on
a twelve (12) month fiscal year basis instead of a calendar year basis (or vice
versa as the case may be), but the exercise of such option shall not change the
Base Year calculation. The “Management Fee” for any year (including the Base
Year) shall be equal to 3% of the Basic Rent and Operating Expense Rent for such
year. The Operating Expense Rent payable pursuant to this Section 4(c) shall be
determined and adjusted in accordance with GAAP and the following procedures:

 

(i) On or before the fifteenth (15th) day of December 2005 and each December of
the Term, Landlord shall give Tenant written notice of its estimate of Operating
Expense Rent payable under this Section 4(c) for the ensuing calendar year. On
or before the first (1st) day of each month during the ensuing calendar year,
Tenant shall pay to Landlord one-twelfth (1/12th) of such estimated amounts
together with the Basic Rent, provided that if such notice is not given in
December, Tenant shall continue to pay during the ensuing calendar year on the
basis of the amounts payable during the calendar year just ended, until the
month after such notice is given. If at any time (but not more than three (3)
times in any calendar year) it appears to Landlord that the actual amount
payable under this Section 4(c) for the current calendar year will vary from
Landlord’s estimate, Landlord may revise, by written notice to Tenant, its
estimate for such year, and subsequent payments by Tenant coming due more than
fifteen (15) days thereafter for such year shall be based upon such revised
estimate. Failure to make a revision contemplated by the immediately preceding
sentence shall not prejudice Landlord’s right to collect the full amounts of
additional rental payable under this Section 4(c).

 

(ii) Within ninety (90) days after the close of each calendar year during the
Term, except with respect to the calendar year during which the Commencement
Date occurs, Landlord shall deliver to Tenant a statement of the adjustments to
be made pursuant to this Section 4(c) for the calendar year just ended, and such
statement shall be final and binding upon Landlord and Tenant (subject to
Tenant’s audit right set forth in Section 4(c)(iv) below). If on the basis of
such statement Tenant owes an amount that is less than the estimated payments
for the calendar year just ended previously made by Tenant, Landlord shall
credit such excess to the next payment(s) of Basic Rent coming due pursuant to
this Section 4 or, if less than three (3) months remain in the Term or the Term
has expired, refund such excess to Tenant within thirty (30) days if there then
exists no Event of Default under this Lease (in the instance of an Event of
Default, such excess shall be held as additional security for Tenant’s
performance, and may be applied by Landlord to cure any such Event of Default
and shall not be refunded until any such Event of Default is cured). If on the
basis of such statement Tenant owes an amount that is more than the estimated
payments for the calendar year just ended previously made by Tenant, Tenant
shall pay the deficiency to Landlord within thirty (30) days after delivery of
the statement.

 

2



--------------------------------------------------------------------------------

(iii) If the Lease term shall expire on a day other than the last day of a
calendar year, the amount of additional rental payable pursuant to this Section
4(c) shall be the product of multiplying the additional rental which otherwise
would have been payable for the full calendar year by a fraction, the numerator
of which is the actual number of days of the calendar year in question included
within the Lease Term, and the denominator of which is three hundred sixty-five
(365). The expiration of this Lease shall not affect the obligations of Landlord
and Tenant pursuant to subsection (ii) of this Section 4(c) to be performed
subsequent to such expiration.

 

(iv) Within one hundred twenty (120) days after Tenant receives the annual
statement of Operating Expenses for the Building, Tenant may contest the
statement by written notice to Landlord, which notice shall specify the
particular areas of Operating Expenses that Tenant desires to contest. If no
such contest is made by written notice to Landlord delivered within such 120-day
period, such statement shall be binding upon Tenant in all respects.
Notwithstanding the foregoing, Tenant may only audit the books and records of
Landlord with respect to the Premises and/or the Lease so long as Tenant fully
complies with all of the following requirements: (1) any audit by Tenant shall
be conducted by Tenant’s employees or a firm of national or regional standing
and reputation (and not compensated on a contingent basis related to
overstatements of Operating Expenses) but the persons performing such audit must
be Tenant’s employees or have not less than five (5) years experience in
auditing office building operating expenses; and (2) any audit shall be
conducted in Landlord’s offices during ordinary business hours, and after
delivery to Landlord of at least thirty (30) days prior written notice. If the
results of such audit reflect that the amount of Operating Expense Rent actually
paid by Tenant to Landlord for the period in question have not been overstated,
then Tenant shall immediately pay to Landlord, and reimburse Landlord for, the
costs and expenses incurred by Landlord in connection with such audit, including
without limitation, costs attributable to the time spent by Landlord’s or
Landlord’s property management company’s staff in connection with such audit, as
such costs are reasonably determined by Landlord (however in no event shall the
cost of such audit be included in such costs and expenses); provided, Landlord
shall promptly pay to Tenant the amount by which Operating Expense Rent had been
overstated, as determined by the parties or by a court of competent jurisdiction
or pursuant to binding arbitration, if the parties agree to binding arbitration
in connection with such dispute (but the results of the audit shall not be
binding on Landlord for evidentiary purposes). If Operating Expenses have been
overstated by more than three percent (3%), Landlord shall additionally pay the
reasonable out-of-pocket cost of Tenant’s audit. Landlord and Tenant shall use
their commercially reasonable efforts to cooperate in such audits and to
reasonably resolve any discrepancies between Landlord and Tenant in the
accounting of such costs and expenses.

 

(v) “Operating Expenses” shall mean all reasonable costs actually paid or
incurred by Landlord in the management, operation, maintenance, repair and
access control and other security of the Building, including, but subject to the
foregoing, the following:

 

1. Costs and expenses for the maintenance and repair of the Building and the
personal property used in connection therewith, including, (A) the heating,
ventilating and air conditioning equipment, (B) plumbing and electrical systems,
(C) light bulbs and glass, including replacement thereof, and (D) elevators.

 

2. Cleaning and janitorial costs and expenses, including window cleaning
expenses, for the Building.

 

3. Indoor and outdoor landscaping and grounds maintenance costs and expenses,
including the replacing and replanting of flowers, grass and bushes in and
around the Building, and the maintenance thereof.

 

4. Utility costs and expenses including those for electricity and other fuels
and forms of power or energy, cable, water charges, sewer and waste disposal for
the Building.

 

5. Costs and expenses of repainting and recarpeting the common areas of the
Building; provided, however, that, except as specified in subsections 6 and 10
hereof, the costs of structural changes to the Building which should be
capitalized in accordance with GAAP shall not be included in Operating Expenses.

 

3



--------------------------------------------------------------------------------

6. Costs of all repairs, alterations, additions, changes, replacements and other
items required by any law or governmental regulation imposed after the date of
this Lease, regardless of whether such costs, when incurred, are classified as
capital expenditures.

 

7. Cost of wages and salaries of all persons engaged in the management,
operation, maintenance, repair and access control and other security of the
Building, and so-called fringe benefits, including social security taxes,
unemployment insurance taxes, costs for providing coverage for disability
benefits, costs of any pensions, hospitalization, welfare or retirement plans or
any other similar or like expense, costs of uniforms and all other costs or
expenses which the Landlord pays to or on behalf of employees engaged in the
management, operation, maintenance, repair and access control and other security
of the Building. This item of Operating Expenses shall include, without
limitation, salaries, expenses, fringe benefits and other compensation to
management personnel of Landlord (including the on-site property manager
(allocated across the relevant buildings in the Project if the manager manages
more than one building in the Project) and a pro rata portion of any regional
property manager but only to the extent such manager spends time on management
of the Building, but entirely excluding all those personnel above the regional
property manager) to the extent reasonably and directly allocable to the
management, operation maintenance, repair and access control and other security
of the Building.

 

8. Charges of any independent contractor which, under contract with the Landlord
or its manager or representatives, does any of the work of managing, operating,
maintaining, repairing or providing access control and other security for the
Building.

 

9. Accounting fees and expenses for management of the Building, together with
legal and accounting fees and expenses related to seeking or obtaining
reductions in and/or refunds of Property Taxes, provided such fees and expenses
are commercially reasonable.

 

10. Amortization over such period of time as Landlord shall reasonably determine
in accordance with GAAP, with interest at a rate per annum equal to eight
percent (8%), of capital expenditures for capital improvements made by Landlord,
but the cost of such capital improvements shall only be included to the extent
of the actual (or reasonably expected) reduction in Operating Expenses arising
therefrom.

 

11. Landlord’s allocable insurance costs and expenses for all types of insurance
carried by Landlord with respect to the Building.

 

12. All costs of security and security systems at the Building, including,
without limitation: (A) wages and salaries (including management fees) of all
employees engaged in the security of the Building; (B) all supplies, materials,
equipment, and devices used in the security of the Building, and any upgrades
thereto; (C) all service or maintenance contracts with independent contractors
for the security of the Building including, without limitation, alarm service,
personnel, security guards, watchmen, and any other security personnel; and (D)
all costs for improvements made to the Building which, although capital in
nature, Landlord determines, in its reasonable discretion, are necessary to
enhance the security systems and improve the security measures at the Building.

 

13. Property Taxes.

 

14. License, permit and inspection fees associated with the ongoing operation
and maintenance of the Building.

 

4



--------------------------------------------------------------------------------

15. Expenses and fees (including legal fees and costs) reasonably incurred
contesting the validity or applicability of any governmental enactments which
affect the operation, maintenance and repair of the Building.

 

16. Such other costs, fees and expenses paid by Landlord from time to time, in
connection with the management, operation, maintenance, repair and security of
the Building.

 

In addition to the foregoing costs with respect to the Building, Operating
Expenses shall include the Building’s proportionate share of each such costs as
they relate to the common areas of the Project (including the costs of operating
the Amenities, less revenues generated by such Amenities), with such proration
to be as reasonably determined by Landlord, but it is agreed by the parties
hereto that an allocation based on the rentable square feet of the Building as
compared to the rentable square feet of other office space in the Project is a
reasonable method of allocation.

 

Except as specifically described in 1 through 16 above or as specific exceptions
from the exclusions described in Exhibit H, the term Operating Expenses shall
not include the matters described on Exhibit H.

 

If the average occupancy level was less than ninety-five percent (95%) of the
total Rentable Area of the Building during any calendar year of the Term,
including the Base Year, the actual Operating Expenses (including Property
Taxes), for that calendar year shall be adjusted in accordance with industry
standards and generally accepted accounting principles, consistently applied, to
equal Landlord’s reasonable estimate of Operating Expenses had ninety-five
percent (95%) of the total Rentable Area of the Building been occupied. Such
gross up adjustments shall be made by Landlord by increasing those costs
included in the Building/Project Operating Expenses which, according to industry
practice but depending on the specific situation of the Building/Project, vary
based upon the level of occupancy of the Building/Project (including, without
limitation, janitorial contract costs, electricity costs and management fees).

 

(v) “Property Taxes” shall mean the following: (1) personal property ad valorem
taxes imposed upon the furniture, fixtures, machinery, equipment, apparatus,
systems and appurtenances of Landlord used in connection with the Building for
the operation thereof; (2) real estate ad valorem taxes, assessments, impact
fees, sewer charges and transit taxes; and (3) any other federal, state or local
governmental charge, general, special, ordinary or extraordinary (but not
including income or franchise taxes or any other taxes imposed upon or measured
by Landlord’s income or profits, unless the same shall be imposed in lieu of
real estate ad valorem taxes) which in case of (2) or (3) may now or hereafter
be levied or assessed against the Building and the land underlying the Building
or the rents derived from the Building (in the case of special taxes or
assessments which may be payable in installments, only the amount of
installments paid during a calendar year shall be included in the taxes for that
year). Notwithstanding any provision contained herein to the contrary, Property
Taxes shall not include (A) any state, local, federal, personal or corporate
income tax measured by the income of Landlord from all sources or from sources
other than rent alone; (B) any estate inheritance taxes; (C) any franchise,
succession or transfer taxes; (D) interest on taxes or penalties resulting from
Landlord’s failure to pay taxes; or (E) any tax of the type described in Section
15 whether arising from this Lease or any other lease in the Building.

 

5. Delinquent Payment. All past due payments required of Tenant hereunder shall
bear interest from the date due until paid at the lesser of eighteen percent
(18%) per annum or the maximum lawful rate of interest (such lesser amount is
referred to herein as the “Default Rate”). In no event, however, shall the
charges permitted under this Section 5 or elsewhere in this Lease, to the extent
they are considered to be interest under applicable Law, exceed the maximum
lawful rate of interest.

 

6. Landlord’s Obligations.

 

(a) Services. Landlord shall furnish to Tenant (1) water at those points of
supply provided in the Premises as delivered to Tenant and for general use of
tenants of the Building; (2) heated and refrigerated air conditioning (“HVAC”)
as appropriate, at such temperatures and in such amounts as are indicated by the
specifications attached as Exhibit J hereto during the hours of 7:00 a.m. and
6:00 p.m. Monday through Friday (and, upon written request of Tenant delivered
to Landlord before 3:00 p.m. on the Business Day such usage may be

 

5



--------------------------------------------------------------------------------

required and identifying the floor or floors as to which Tenant desires such
service,) between 8:00 a.m. and 1:00 p.m. on Saturdays (in each case other than
Holidays); (3) janitorial service to the Premises on weekdays, other than
Holidays, for Building-standard installations and Building cleaning, each in
accordance with the specifications attached as Exhibit K hereto (but any above
standard cleaning for the Premises shall be paid for directly by Tenant); (4)
elevators for ingress and egress to the floor on which the Premises are located,
in common with other tenants, provided that Landlord may reasonably limit the
number of operating elevators during non-business hours and Holidays; (5)
electrical current of up to five (5) watts per usable square foot connected load
for electric power for equipment that does not require more than 120 or 208
volts or which is typically found in offices, plus one and a half (1.5) watts
per usable square foot for fluorescent lighting and all equipment that requires
more than 277 or 480 volts (“Electrical Capacity Allowance”); (6) a card-key
access system for twenty-four (24) hour access to the Premises and the Parking
Garages three hundred sixty-five (365) days a year, (7) replacement of building
standard light bulbs in the Premises and non-standard light bulbs if Tenant
supplies the bulbs at its expense, and (8) chilled water as described in Section
6 of Exhibit D. Landlord has no obligation to provide utilities if the failure
to provide such utilities is due to the failure of any utility to supply service
to the Buildings. If Tenant desires any of the services specified in Section
6(a)(2) at any time other than between 7:00 a.m. and 6:00 p.m. on weekdays and
between 8:00 a.m. and 1:00 p.m. on Saturday (in each case other than Holidays),
then such services shall be supplied to Tenant upon the written request of
Tenant delivered to Landlord before 3:00 p.m. on the Business Day such extra
usage may be required and identifying the floor or floors as to which Tenant
desires such service, and Tenant shall pay to Landlord the cost of such services
within thirty (30) days after Landlord has delivered to Tenant an invoice
therefor. If Landlord receives the request to provide such after hours services
after 3:00 p.m. it shall use commercially reasonable efforts to provide such
services, and if provided, there shall be a charge of $25.00 for late-turn on of
such services. “Holidays” means New Year’s Day, Memorial Day, Independence Day
(4th of July), Labor Day, Thanksgiving Day, Christmas Day and any other Business
Days where Tenant and Landlord are both scheduled to be closed for business.
Landlord’s charge for after-hours HVAC shall be at Landlord’s HVAC Cost plus ten
percent (10%) of Landlord’s HVAC Costs to cover Landlord’s administrative costs.
“Landlord’s HVAC Costs” shall mean costs for electricity, water, sewage, water
treatment, labor, metering, filtering, maintenance, depreciation and
administrative overhead reasonably allocated by Landlord to providing such
service. Landlord’s current charge for after-hours HVAC is $40.00 per air
handler per hour.

 

(b) Excess Utility Capacity or Use. (1) Landlord shall not be required to
furnish electrical current to any portion of the Premises that exceeds the
Electrical Capacity Allowance. If Tenant’s requirements for electrical capacity
exceed the Electrical Capacity Allowance, Landlord shall, at Tenant’s expense,
make reasonable efforts to supply such service through the then-existing feeders
and risers serving the Building and the Premises, but only to the extent the
same are necessary and shall not cause permanent damage to the Buildings or the
Premises, cause or create a dangerous or hazardous condition, entail excessive
or unreasonable alterations, repairs, or expenses, or interfere with or disturb
Landlord or other lessees or occupants of the Buildings. Tenant shall pay to
Landlord the cost of any required upgrading of the electrical capacity of the
Building within thirty (30) days after Landlord has delivered to Tenant an
invoice therefor. Tenant shall pay the cost of additional electricity
consumption arising from such increase in the electrical capacity of the
Premises or the Building. Landlord may determine the amount of such additional
consumption and potential consumption by any reasonably verifiable method,
including installation of separate meter(s) in the Premises installed,
maintained, and read by Landlord, at Tenant’s expense.

 

(2) If Landlord reasonably believes based on consultation with an engineer that
Tenant’s electrical usage (other than any specialty-use equipment or areas such
as data centers) will exceed normal office usage of 138,259 kwH/ for the
Premises per calendar year (subject to pro rata adjustment for charges in the
size of the Premises) then Landlord reserves the right to meter Tenant’s
electrical usage and separately charge Tenant for consumption in excess of such
standard. As to specialty-use equipment or areas such as data centers, Landlord
shall have the right to separately meter and charge Tenant for electricity
consumption for such equipment or in such areas. In either case, Tenant shall
pay for the cost of such meters and the installation thereof.

 

(3) If Tenant uses machines or equipment in the Premises which affect the
temperature otherwise maintained by the air conditioning system or otherwise
overload any utility, then, subject to Section 7 below, Tenant may install
supplemental air conditioning units or other supplemental equipment in the
Premises, provided that such supplemental units or equipment are either the same
or substantially similar to those used by Landlord in the Building or are floor
mounted units in Tenant’s data center, and the cost thereof, including the cost
of installation, operation, use, submeters, and maintenance, shall be paid by
Tenant.

 

6



--------------------------------------------------------------------------------

(c) Restoration of Services; Abatement. Landlord shall use reasonable efforts to
restore any service required of it that becomes unavailable; however, except as
expressly stated in this Lease, such unavailability shall not render Landlord
liable for any damages caused thereby, be a constructive eviction of Tenant,
constitute a breach of any implied warranty, or, except as provided in the next
sentence, entitle Tenant to any abatement of Tenant’s obligations hereunder. If,
however, Tenant is prevented from using the Premises because of the
unavailability of any such service for a period of ten (10) consecutive Business
Days (or three (3) consecutive Business Days, in the case of the services listed
in Section 6(a)(1), (2), (5) or a failure of Landlord to provide access to the
Premises) following Landlord’s receipt from Tenant of a written notice regarding
such unavailability and such unavailability was not caused by a Tenant Party,
governmental directive, or failure of the utility to provide service to the
Building, then Tenant shall, as its exclusive remedy be entitled to an abatement
of Rent as to the portion of the Premises that Tenant is prevented from using
for each consecutive day from the date of such interruption that Tenant is so
prevented from using such portion of the Premises. If Landlord is unable to
provide the parking contemplated, and such unavailability was not caused by a
Tenant Party, then Landlord shall use reasonable efforts to provide alternative
parking in the immediate area as set forth in Exhibit G, but shall not have a
right to any abatement of Basic Rent or Operating Expense Rent, if such
alternative parking is not provided. Notwithstanding the foregoing, if Tenant is
prevented from using the Premises because of the unavailability of the services
listed in Section 6(a)(1), (2), (5) or a failure of Landlord to provide access
to the Premises in each case for a period of 90 Days following Landlord’s
receipt from Tenant of a written notice regarding such unavailability and such
unavailability or lack of access was not caused by a Tenant Party, governmental
directive, or failure of the utility to provide service to the Building, then
Tenant may terminate this Lease by delivering written notice to Landlord within
fifteen (15) days following the expiration of such 90-Day period.

 

(d) Landlord Maintenance. Except for damage caused by any act or omission of a
Tenant Party, Landlord shall provide the services referred to in clauses (1)
through (5) of Section 6(a) and shall maintain or cause the maintenance each of
the Building and the Parking Garage and the common areas of the Project owned by
Landlord at a level substantially similar to the level of service and
maintenance that is typical in “Class A” office buildings in the Westchase
submarket in Houston, Texas. Landlord shall not be obligated to make any repairs
under this Section 6(d) until a reasonable time after receipt of written notice
from Tenant of the need of such repairs under this section. If any repairs are
required to be made by Landlord, Tenant shall, at Tenant’s sole cost and
expense, promptly remove Tenant’s fixtures, inventory, equipment and other
property to the extent required to enable Landlord to make such repairs.
Landlord’s liability for failure to make any such repairs or corrections shall
be limited to the cost of such repairs or corrections. Landlord shall make all
repairs in a diligent and expeditious manner, using reasonable efforts to
minimize any interference with Tenant’s business.

 

7. Improvements; Alterations; Repairs; Maintenance.

 

(a) Improvements; Alterations. Improvements to the Premises shall be installed
at Tenant’s expense (except to the extent of the Construction Allowance provided
by Landlord to Tenant with respect to the initial Tenant Work pursuant to
Exhibit D) only in accordance with plans and specifications which have been
previously submitted to and approved in writing by Landlord, which approval
shall not be unreasonably withheld. No alterations or physical additions in or
to the Premises (other than repainting, recarpeting, or the changing of other
wall coverings in each case not visible from outside the Premises) may be made
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld. Without limiting the generality of the foregoing, it
shall not be unreasonable for Landlord to withhold its consent to any
improvements, alterations or additions that (1) in Landlord’s reasonable
judgment, would adversely affect the Building’s Structure or the Building’s
Systems or (2) are visible from outside the Premises, including lighting or
decorations, signs, window or door lettering, or advertising media of any type
visible from the exterior of the Premises. Any such alterations, additions, and
improvements constructed, maintained or used by Tenant shall be constructed,
maintained and used at Tenant’s risk and expense, in accordance with all Laws.
Landlord’s consent to or approval of any alterations, additions or improvements
(or the plans therefor) shall not constitute a representation or warranty by
Landlord, nor Landlord’s acceptance, that the same comply with sound
architectural and/or engineering practices or with all applicable Laws, and
Tenant shall be solely responsible for ensuring all such compliance. Tenant
shall only be required to remove improvements to the Premises that are unusual,
extraordinary or expensive to remove, such as, without limitation, raised
flooring, floor penetrations, and supplemental HVAC units. Landlord agrees to
notify Tenant at the time of approval of the improvements if they are the type
that will require removal on surrender of the Premises, but in no event shall
Tenant be required to remove any improvement existing at the time the Premises
are delivered by Landlord to Tenant.

 

7



--------------------------------------------------------------------------------

(b) Repairs; Maintenance. Tenant shall maintain the Premises in a clean, safe,
and operable condition, and shall not permit or allow to remain any waste or
damage to any portion of the Premises. Additionally, Tenant, at its sole
expense, shall repair, replace and maintain in good condition and in accordance
with all Laws and the equipment manufacturer’s suggested service programs, all
of Tenant’s Off-Premises Equipment (as defined in Section 1 above). To the
extent not covered by Landlord’s insurance, Tenant shall repair or replace,
subject to Landlord’s direction and supervision as to any area other than within
the Premises, any damage to the Buildings caused by any negligence or willful
misconduct of any Tenant Party. If Tenant fails to make such repairs or
replacements within fifteen (15) days after the occurrence of such damage, then
Landlord may make the same at Tenant’s cost. If any such damage occurs outside
of the Premises, then Landlord may elect to repair such damage at Tenant’s
expense, rather than having Tenant repair such damage. The cost of all
maintenance, repair or replacement work performed by Landlord under this Section
7 shall be paid by Tenant to Landlord within thirty (30) days after Landlord has
invoiced Tenant therefor.

 

(c) Performance of Work. All work described in this Section 7 and pursuant to
Exhibit D shall be performed only by contractors and subcontractors approved in
writing by Landlord, which approval shall not be unreasonably withheld. Tenant
shall cause all contractors and subcontractors to procure and maintain insurance
coverage naming Landlord, its affiliates and Landlord’s property management
company as additional insureds against such risks, in such amounts, and with
such companies as Landlord may reasonably require. Tenant shall provide Landlord
with the identities, mailing addresses and telephone numbers of all contractors
and subcontractors performing work or supplying materials prior to beginning
such construction and Landlord may post on and about the Premises notices of
non-responsibility pursuant to applicable Laws. All such work shall be scheduled
with Landlord and its security personnel, and shall be performed in accordance
with all Laws and in a good and workmanlike manner so as not to damage the
Building (including the Premises, the Building’s Structure and the Building’s
Systems). All such work which may affect the Building’s Structure or the life
safety or elevator systems of the Building must be approved by the Building’s
engineer of record, at Tenant’s expense and, at Landlord’s election, must be
performed by Landlord’s usual contractor for such work. All work affecting the
roof of the Building must be performed by Landlord’s roofing contractor and no
such work will be permitted if it would void or reduce the warranty on the roof.

 

(d) Mechanic’s Liens. All work performed, materials furnished, or obligations
incurred by or at the request of a Tenant Party shall be deemed authorized and
ordered by Tenant only, and Tenant shall not permit any mechanic’s liens to be
filed against the Premises or the Project in connection therewith. Upon
completion of any such work, Tenant shall deliver to Landlord final lien waivers
from all contractors, subcontractors and materialmen who performed such work. If
such a lien is filed, then Tenant shall, within thirty (30) days after Landlord
has delivered notice of the filing thereof to Tenant (or such earlier time
period as may be necessary to prevent the forfeiture of the Premises, Project or
any interest of Landlord therein or the imposition of a civil or criminal fine
with respect thereto), either (1) pay the amount of the lien and cause the lien
to be released of record, or (2) diligently contest such lien and deliver to
Landlord a bond or other security reasonably satisfactory to Landlord. If Tenant
fails to timely take either such action, then Landlord may pay the lien claim,
and any amounts so paid, including reasonable and necessary expenses and
interest, shall be paid by Tenant to Landlord within ten days after Landlord has
invoiced Tenant therefore together with interest at the rate of 8% per annum.
Tenant shall defend, indemnify and hold harmless Landlord and its agents and
representatives from and against all claims, demands, causes of action, suits,
judgments, damages and expenses (including attorneys’ fees) in any way arising
from or relating to the failure by any Tenant Party to pay for any work
performed, materials furnished, or obligations incurred by or at the request of
a Tenant Party. This indemnity provision shall survive termination or expiration
of this Lease. Landlord agrees that Tenant’s foregoing obligations shall not
apply to the extent the lien arises from a failure of Landlord to pay the
relevant installment of the Construction Allowance if properly payable to
Tenant, but such exception shall apply only so long as such installment is not
paid to Tenant after being due Tenant. Landlord and Tenant acknowledge and agree
that their relationship is and shall be solely that of “landlord-tenant”
(thereby excluding a relationship of “owner-contractor,” “owner-agent” or other
similar relationships). Accordingly, all materialmen, contractors, artisans,
mechanics, laborers and any other persons now or hereafter contracting with
Tenant, any contractor or subcontractor of Tenant or any other Tenant Party for
the furnishing of any labor, services, materials, supplies or equipment with
respect to any portion of the Premises, at any time from the date hereof until

 

8



--------------------------------------------------------------------------------

the end of the Term, are hereby charged with notice that they look exclusively
to Tenant to obtain payment for same. Nothing herein shall be deemed a consent
by Landlord to any liens being placed upon the Premises, Project or Landlord’s
interest therein due to any work performed by or for Tenant or deemed to give
any contractor or subcontractor or materialman any right or interest in any
funds held by Landlord to reimburse Tenant for any portion of the cost of such
work.

 

8. Use. (a) Tenant shall continuously occupy and use the Premises only for the
Permitted Use. BMC Software (whether or not it is then the Landlord) shall have
the right from time to time to issue notices (each a “BMC Competition Notice”)
to tenants and/or owners of the Project setting forth in good faith a
description of its and its Affiliates business and/or the identity of
Competitors. Exhibit L is the first BMC Competition Notice. At the request of
BMC Software from time to time, Tenant shall within fifteen (15) days provide a
description of its then existing business to BMC Software such that it can
determine if Tenant is in compliance with this Lease. Tenant may in writing
request BMC Software to provide a BMC Competition Notice. For clarification,
neither Landlord nor BMC Software shall contend that Tenant is in breach of the
Lease for engaging in a general office use of the Premises that is competitive
with BMC Software if Tenant can demonstrate that its use of the Premises was not
identified to Tenant in a BMC Competition Notice or BMC Software can demonstrate
that such use was otherwise known to Tenant prior to Tenant commencing to use
the Premises for such Competitive Use.

 

(b) Tenant shall comply with all Laws relating to the use, condition, access to,
and occupancy of the Premises and will not commit waste, overload the Building’s
Structure or the Building’s Systems or subject the Premises to use that would
damage the Premises. Notwithstanding anything in this Lease to the contrary, as
between Landlord and Tenant, with respect to compliance of the Premises with
Title III of the Americans With Disabilities Act of 1990, any state laws
governing handicapped access or architectural barriers, and all rules,
regulations, and guidelines promulgated under such laws, as amended from time to
time (the “Disabilities Acts”), Landlord covenants that any bathrooms, water
fountains, and elevator lobbies that may be part of the Premises as delivered to
Tenant comply with the Disabilities Acts and Tenant shall cause the entire
Premises (including, to the extent included in the Premises, the bathrooms,
water fountains and elevator lobbies) to comply with the Disabilities Acts
thereafter. The Premises shall not be used for any use which is disreputable,
creates extraordinary fire hazards, or results in an increased rate of insurance
on the Buildings or its contents, or for the storage of any Hazardous Materials
(other than typical office supplies [e.g., photocopier toner] and then only in
compliance with all Laws). Tenant shall not, without Landlord’s prior written
approval, which may be withheld in Landlord’s sole and absolute discretion, use
any substantial portion of the Premises in excess of up to one floor of rentable
square feet for a “call center,” any other telemarketing use, or any credit
processing use. If, because of a Tenant Party’s acts, or because Tenant abandons
the Premises, the rate of insurance on the Buildings or their contents
increases, then Tenant shall pay to Landlord the amount of such increase within
fifteen (15) days after demand by Landlord, and acceptance of such payment shall
not waive any of Landlord’s other rights. If, because of a Tenant Party’s acts,
Landlord’s insurance carrier notifies Landlord that it intends to cancel
Landlord’s insurance and if Tenant fails to cease or remediate such acts within
the time period necessary to prevent the cancellation of such insurance, then
such acts shall be an Event of Default. Tenant shall conduct its business and
control each other Tenant Party so as not to create any nuisance or unreasonably
interfere with other tenants, Landlord or the property manager in its management
of the Buildings.

 

9. Assignment and Subletting.

 

(a) Transfers. Tenant shall not, without the prior written consent of Landlord,
which consent shall not be unreasonably withheld (1) assign, transfer, or
encumber this Lease or any estate or interest herein, whether directly or by
operation of law, (2) permit any other entity to become Tenant hereunder by
merger, consolidation, or other reorganization, (3) if Tenant is an entity other
than a corporation whose stock is publicly traded, permit the transfer of an
ownership interest in Tenant so as to result in a change in the current control
of Tenant, (4) sublet any portion of the Premises, (5) grant any license,
concession, or other right of occupancy of any portion of the Premises, or (6)
permit the use of the Premises by any parties other than Tenant (any of the
events listed in Section 9(a)(1) through 9(a)(6) being a “Transfer”).

 

(b) Consent Standards. Landlord agrees that so long as the Affiliate to which a
Transfer is proposed to be made does not fall within (2), (3), (4) or (7) below,
Landlord shall not withhold consent to a Transfer to an Affiliate. However in
all other cases, it shall be, without limitation, reasonable for Landlord to
withhold its

 

9



--------------------------------------------------------------------------------

consent to any assignment or subletting of the Premises if the proposed
transferee (1) does not have a good reputation in the business community, (2)
will use the Premises for uses that are not the Permitted Uses (for example,
without limitation, uses for credit processing and telemarketing) or will use
the Premises in any manner that would conflict with any exclusive use agreement
or other similar agreement entered into by Landlord with any other tenant of the
Buildings or Project, (3) will use the Premises, Buildings or Project in a
manner that would materially increase the pedestrian or vehicular traffic to the
Premises, Buildings or Project or would adversely affect the mechanical systems
or structural components of the Building, (4) is a governmental entity, or
subdivision or agency thereof, (5) is another occupant of the Project, (6) is a
person or entity with whom Landlord is then, or has been within the last thirty
day period prior to the time Tenant seeks to enter into such assignment or
subletting, negotiating to lease space in the Project or any Affiliate to any
such person or entity, and (7) is a Competitor. As used herein, the term
“Competitor” shall mean (i) Compuware; NEON Systems, Inc.; Computer Associates
International, Inc.; Envive Corporation; Micromuse, Inc.; Net IQ; HP Openview;
Tivoli Systems, Inc., (ii) any entity determined in good faith by Landlord to be
in competition with BMC Software and/or its Affiliates either at the time of
request for consent to Transfer or described as such in a BMC Competition Notice
or (iii) any entity that is an Affiliate, of or a strategic partner of, any of
the foregoing.

 

(c) Request for Consent. If Tenant requests Landlord’s consent to a Transfer,
then, at least thirty (30) Business Days prior to the effective date of the
proposed Transfer, Tenant shall provide Landlord with a written description of
all terms and conditions of the proposed Transfer and the following information
about the proposed transferee: name and address; reasonably satisfactory
information about its business and business history; its proposed use of the
Premises; banking, financial, and other credit information; and general
references sufficient to enable Landlord to determine the proposed transferee’s
creditworthiness and character. Landlord shall notify Tenant within ten (10)
days after request therefor to reimburse Landlord for its reasonable
out-of-pocket costs incurred in connection with considering any request for
consent to a Transfer.

 

(d) Conditions to and Effect of Consent. Landlord shall provide Tenant with
notice of its consent to a transfer within fifteen (15) days of receipt of a
request for consent as described in Section 9(c) hereof, together with all
required information. If Landlord consents to a proposed Transfer, then the
proposed transferee shall deliver to Landlord a written agreement whereby it
expressly assumes Tenant’s obligations hereunder; however, any transferee of
less than all of the space in the Premises shall be liable only for obligations
under this Lease that are properly allocable to the space subject to the
Transfer for the period of the Transfer. No Transfer shall release Tenant from
its obligations under this Lease, but rather Tenant and its transferee shall be
jointly and severally liable therefor. Landlord’s consent to any Transfer shall
not waive Landlord’s rights as to any subsequent Transfers. If an Event of
Default occurs while the Premises or any part thereof are subject to a Transfer,
then Landlord, in addition to its other remedies, may collect directly from such
transferee all rents becoming due to Tenant and apply such rents against Rent.
Tenant authorizes its transferees to make payments of rent directly to Landlord
upon receipt of notice from Landlord to do so following the occurrence of an
Event of Default hereunder. Tenant shall pay for the cost of any demising walls
or other improvements necessitated by a proposed subletting or assignment.

 

(e) Attornment by Subtenants. Each sublease by Tenant hereunder shall be subject
and subordinate to this Lease and to the matters to which this Lease is or shall
be subordinate, and each subtenant by entering into a sublease is deemed to have
agreed that in the event of termination, re-entry or dispossession by Landlord
under this Lease, Landlord may, at its option, take over all of the right, title
and interest of Tenant, as sublandlord, under such sublease, and such subtenant
shall, at Landlord’s option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not be (1) liable for
any previous act or omission of Tenant under such sublease, (2) subject to any
counterclaim, offset or defense that such subtenant might have against Tenant,
(3) bound by any previous modification of such sublease or by any rent or
additional rent or advance rent which such subtenant might have paid for more
than the current month to Tenant, and all such rent shall remain due and owing,
notwithstanding such advance payment, (4) bound by any security or advance
rental deposit made by such subtenant which is not delivered or paid over to
Landlord and with respect to which such subtenant shall look solely to Tenant
for refund or reimbursement, or (5) obligated to perform any work in the
subleased space or to prepare it for occupancy, and in connection with such
attornment, the subtenant shall execute and deliver to Landlord any instruments
Landlord may reasonably request to evidence and confirm such attornment. Each
subtenant or licensee of Tenant shall be deemed, automatically upon and as a
condition of its occupying or using the Premises or any part thereof, to have
agreed to be bound by the terms and conditions set forth in this Section 9(e).
The provisions of this Section 9(e) shall be self-operative, and no further
instrument shall be required to give effect to this provision.

 

10



--------------------------------------------------------------------------------

(f) Suspension. Landlord may, within fifteen (15) days after submission of
Tenant’s written request for Landlord’s consent to an assignment or subletting,
suspend this Lease as to the portion of the Premises proposed to be sublet as of
the date the proposed Transfer is to be effective and for the period of the
proposed sublease, or cancel this Lease as to such space in the event of an
assignment or a sublease for the remainder of the Term (in each case such period
being the “Suspension Period”) upon written notice to Tenant (a “Suspension
Notice”). Upon receipt of Landlord’s Suspension Notice, Tenant may within ten
(10) days after receipt of such notice withdraw its request for Landlord’s
consent to an assignment or subletting upon written notice to Landlord, in which
event both Tenant’s request and Landlord’s Suspension Notice shall be deemed
null and void and of no effect. Tenant shall pay to Landlord all Rent accrued
through the date of the beginning of the Suspension Period relating to the
portion of the Premises covered by the proposed Transfer. Thereafter, Landlord
may lease such portion of the Premises to the prospective transferee (or to any
other person) for the Suspension Period without liability to Tenant. If Landlord
exercises such right, Tenant shall not be liable for the payment of Basic Rent
for the Suspension Period, nor for any other obligations arising under this
Lease from and after the later of the Suspension Period or the date Tenant
vacates the Premises at the commencement of the Suspension Period (and Tenant
shall be considered holding over under Section 21 if it fails to vacate at the
commencement of the Suspension Period), but such suspension or cancellation
shall not relieve Tenant of any obligation or liability arising prior to such
date or which by the terms hereof or their inherent nature survive the
termination of this Lease (including, without limitation, with respect to any
event or circumstance for which Tenant is to provide indemnity hereunder, in
which event such indemnity obligations shall continue regardless of such
suspension or cancellation).

 

(g) Additional Compensation. Tenant shall pay to Landlord, immediately upon
receipt thereof, fifty percent (50%) of the excess of (1) all compensation
received by Tenant for a Transfer less the costs reasonably incurred by Tenant
with unaffiliated third parties in connection with such Transfer (i.e.,
brokerage commissions and tenant finish work) over (2) the Rent allocable to the
portion of the Premises covered thereby.

 

(h) Permitted Occupancy by Affiliates. Notwithstanding Section 9(a), Tenant may,
without the written consent of Landlord, permit all or any portion of the
Premises to be occupied by any Affiliate of Tenant that is not a Competitor
without the necessity of an assignment or sublease, provided, however, Tenant
shall promptly notify Landlord of any such occupancy. Tenant shall remain liable
for the performance of all of the obligations of Tenant hereunder. Additionally,
such Affiliate shall execute an acknowledgement where such Affiliate agrees to
comply with all of the terms and conditions of this Lease, including the
Permitted Use. The use of the Premises by such Affiliate may not violate any
other agreements affecting the Premises, the Buildings or the Project, Landlord
or other tenants of the Buildings or the Project. Prior to any such occupancy,
Tenant agrees to furnish Landlord with documentation establishing Tenant’s
satisfaction of the requirements set forth above applicable to any such
occupancy, and evidence of insurance as required under this Lease with respect
to such Affiliate. The occupancy of the Premises by any Affiliate of Tenant
shall not waive Landlord’s rights as to any other Transfers.

 

10. Insurance; Waivers; Subrogation; Indemnity.

 

(a) Tenant Insurance. During the term and existence of this Lease Agreement,
Tenant shall, at its sole cost and expense, carry insurance on forms subject to
the reasonable approval of Landlord, with an insurance company or companies
authorized to do business in the State of Texas and which are otherwise
reasonably satisfactory to Landlord (A.M. Best rating of A+ or better).

 

(1) Commercial General Liability Insurance with limits of not less than: Bodily
Injury/Property Damage $1,000,000 each occurrence (combined single
limit)/$2,000,000 General Aggregate. Said insurance as is provided by this
policy must apply to the contractual liability assumed by Tenant for bodily
injury and property damage under the provisions of this Lease.

 

(2) Comprehensive Automobile Liability Insurance with limits of not less than:
Bodily Injury/Property Damage, $1,000,000 each occurrence (combined single
limit).

 

11



--------------------------------------------------------------------------------

(3) Umbrella or Excess Liability in the amount of $5,000,000 Combined Single
Limit Occurrence/Aggregate.

 

(4) Statutory Worker’s Compensation Coverage to the extent required by State
Law. and Employers Liability insurance with limits of $1,000,000 each
Occurrence/Aggregate.

 

(5) Risk, Fire and extended coverage insurance or similar type of physical
damage to property insurance covering, inter alia, the perils of fire, water
damage, lightning, windstorm, tornado, hail, flood, explosion, riot, civil
commotion, vandalism, malicious mischief, theft, smoke, aircraft or land vehicle
damage in an amount not less than the replacement cost of the tenant fixtures
and improvements within the Premises (i.e. any improvements whether existing at
the time the Premises was delivered to Tenant or thereafter installed by Tenant)
to the extent such fixtures and improvements exceed the lesser of building
standard improvements or $25 per rentable square foot within the Premises, as
well as Tenant’s vehicles, inventory, equipment, furniture, fixtures or other
such similar property in the Premises and all Tenant Off-Premises Equipment.
Coverage shall be written on a replacement cost basis.

 

(6) Landlord will be named as an additional insured on policies detailed in
Sections 10(a)(1), 10(a)(2), and 10(a)(3) above, but only to the extent of
events occurring on the Premises (and even in the event of the negligence of
Tenant or Landlord) or which otherwise are part of Tenant’s obligations and
liabilities under this Lease. Upon request of Landlord from time to time, Tenant
shall provide insurance certificates evidencing such above insurance coverage.

 

(7) The above insurance shall be on an occurrence basis and shall include a
requirement that the insurer(s) provide Landlord with 30 days’ written notice
prior to the effective date of any cancellation or material change of said
insurance. Tenant shall provide Landlord with a Certificate of Insurance
complying with Landlord’s reasonable and customary requirements. Any and all
deductible(s), self-insured retention(s) retrospective adjustments and the like
in connection with Tenant’s policies are solely for Tenant’s account. All
insurance required herein shall be endorsed to provide that Tenant’s insurance
shall be primary insurance, as respects the additional insured, irrespective of
any “excess” or “other insurance” clauses contained in policies maintained
solely by Landlord.

 

(b) Landlord’s Insurance. During the Term of this Lease Agreement, Landlord
shall keep and maintain: (1) Property Insurance covering the Facility against
damage and destruction by fire, vandalism, and other perils so called “All
Risks” perils; and (2) Commercial General Liability Insurance with limits of not
less than: Bodily Injury/Property Damage $1,000,000 each occurrence (combined
single limit)/$2,000,000 General Aggregate. The “All Risks” perils shall also
include the perils of earth movement, flood, and boiler and machinery. The
amount of the Property Insurance shall be equal to the full replacement value of
the base Building, plus an amount for tenant improvements equal to $25 per
rentable square foot within the Premises. The Property Insurance shall include a
replacement cost endorsement subject to no co-insurance. The Commercial General
Liability Insurance shall apply to all contractual liability of Landlord for
bodily injury and property damage under the provisions of this Lease.

 

(c) No Subrogation. Landlord and Tenant each waives any claim it might have
against the other for any damage to or theft, destruction, loss, or loss of use
of any property, to the extent the same is insured against under (or represents
the deductible under) any insurance policy that covers the Building, the
Premises, Landlord’s or Tenant’s fixtures, personal property, leasehold
improvements, or business, or is required to be insured against under the terms
hereof, regardless of whether the negligence of the other party caused such Loss
(defined below). Each party shall cause its insurance carrier to waive the
carrier’s rights of recovery under subrogation or otherwise against the other
party, and if necessary to be effective, so endorse all applicable policies.

 

(d) Indemnity. Subject to Section 10(c), Tenant shall defend, indemnify, and
hold harmless Landlord, its Affiliates and their respective representatives and
agents from and against all claims, demands, liabilities, causes of action,
suits, judgments, damages, and expenses (including attorneys’ fees) arising from
(1) any injury to or death of any person or the damage to or theft, destruction,
loss, or loss of use of any property or inconvenience (a “Loss“), arising from
any occurrence on the Premises or arising out of the installation, operation,
maintenance, repair or removal of any of Tenant’s Off-Premises Equipment, (2)
any Loss occurring on the Project (other than on the Premises and other than
with respect to Tenant’s Off-Premises Equipment, the indemnities

 

12



--------------------------------------------------------------------------------

therefore being set forth in Section 10(d)(1) above) to the extent caused by any
act or omission or willful misconduct of any Tenant Parties, (3) any Loss
arising from any Tenant Party’s acts or omissions or willful misconduct in
connection with its use of the Amenities or (4) Tenant’s failure to perform its
obligations under this Lease, but in the case of (1) through (3) (but not (4)),
not to the extent the Loss was caused by the negligence or fault of Landlord or
its agents. The indemnity set forth in this Section 10(d) shall survive
termination or expiration of this Lease and shall not terminate or be waived,
diminished or affected in any manner by any abatement or apportionment of Rent
under any provision of this Lease. If any proceeding is filed for which
indemnity is required hereunder, the Tenant agrees, upon request therefor, to
defend the indemnified party in such proceeding at its sole cost utilizing
counsel satisfactory to the indemnified party.

 

11. Subordination; Attornment; Notice to Landlord’s Mortgagee.

 

(a) Subordination.

 

Landlord represents and warrants to Tenant that, as of the date hereof, the
Building is not subject to any deed of trust, mortgage, or other security
instrument (each, a “Mortgage”), or any ground lease, master lease, or primary
lease (each, a “Primary Lease”), that now or hereafter covers all or any part of
the Premises (the mortgagee under any such Mortgage, beneficiary under any such
deed of trust, or the lessor under any such Primary Lease is referred to herein
as a “Landlord’s Mortgagee”). This Lease shall not be subordinate to any future
Mortgage or Primary Lease unless Landlord’s Mortgagee agrees to execute a
non-disturbance agreement with or for the benefit of Tenant whereby it agrees
not to disturb Tenant’s possession of the Premises provided Tenant is not in
Default. Any Landlord’s Mortgagee may elect, at any time, unilaterally, to make
this Lease superior to its Mortgage, Primary Lease, or other interest in the
Premises by so notifying Tenant in writing. The provisions of this Section shall
be self-operative and no further instrument of subordination shall be required;
however, in confirmation of such subordination, Tenant shall execute and return
to Landlord (or such other party designated by Landlord) within ten (10)
Business Days after written request therefor such documentation, in recordable
form if required, as a Landlord’s Mortgagee may reasonably request to evidence
the subordination of this Lease to such Landlord’s Mortgagee’s Mortgage or
Primary Lease (including a subordination, non-disturbance and attornment
agreement) or, if the Landlord’s Mortgagee so elects, the subordination of such
Landlord’s Mortgagee’s Mortgage or Primary Lease to this Lease, in each case
including provisions similar to those in Section 11(d) below.

 

(b) Attornment. Tenant shall attorn to any party succeeding to Landlord’s
interest in the Premises, whether by purchase, foreclosure, deed in lieu of
foreclosure, power of sale, termination of lease, or otherwise, upon such
party’s request, and shall execute such agreements confirming such attornment as
such party may reasonably request.

 

(c) Notice to Landlord’s Mortgagee. Tenant shall not seek to enforce any remedy
it may have for any default on the part of Landlord without first giving written
notice by certified mail, return receipt requested, specifying the default in
reasonable detail, to any Landlord’s Mortgagee whose address has been given to
Tenant, and affording such Landlord’s Mortgagee a reasonable opportunity to cure
any of Landlord’s defaults hereunder. Landlord shall give Tenant notice of the
identity, address, telephone and telecopier numbers of all future Landlord’s
Mortgagees.

 

13



--------------------------------------------------------------------------------

(d) Landlord’s Mortgagee’s Protection Provisions. If Landlord’s Mortgagee shall
succeed to the interest of Landlord under this Lease, Landlord’s Mortgagee shall
not be: (1) liable for any act or omission of any prior lessor (including
Landlord), except for payment of the Construction Allowance if not paid by
Landlord; (2) bound by any rent or additional rent or advance rent which Tenant
might have paid for more than the current month to any prior lessor (including
Landlord), and all such rent shall remain due and owing, notwithstanding such
advance payment; (3) bound by any security or advance rental deposit made by
Tenant which is not delivered or paid over to Landlord’s Mortgagee and with
respect to which Tenant shall look solely to Landlord for refund or
reimbursement; (4) bound by any termination, amendment or modification of this
Lease made without Landlord’s Mortgagee’s consent and written approval, except
for those terminations, amendments and modifications permitted to be made by
Landlord without Landlord’s Mortgagee’s consent pursuant to the terms of the
loan documents between Landlord and Landlord’s Mortgagee; (5) subject to the
defenses which Tenant might have against any prior lessor (including Landlord);
and (6) subject to the offsets which Tenant might have against any prior lessor
(including Landlord) except for those offset rights which (A) are expressly
provided in this Lease, (B) relate to periods of time following the acquisition
of the Building by Landlord’s Mortgagee, and (C) Tenant has provided written
notice to Landlord’s Mortgagee and provided Landlord’s Mortgagee a reasonable
opportunity to cure the event giving rise to such offset event. Nothing in this
Lease shall be construed to require Landlord’s Mortgagee to see to the
application of the proceeds of any loan, and Tenant’s agreements set forth
herein shall not be impaired on account of any modification of the documents
evidencing and securing any loan.

 

12. Rules and Regulations. Tenant shall comply with the rules and regulations of
the Building which are attached hereto as Exhibit C. Landlord may, from time to
time, change such rules and regulations for the safety, care, or cleanliness of
the Project, provided that such will not unreasonably interfere with Tenant’s
use of the Premises and provided further that Tenant shall not be responsible
for compliance with any amended rules and regulations until Landlord provides
Tenant with a written copy of such amended rules and regulations. Landlord shall
use reasonable good faith efforts to enforce the rules and regulations equitably
among the tenants at the Building. Tenant shall be responsible for the
compliance with such rules and regulations by each Tenant Party. Where any
current or future rule or regulation shall be inconsistent or conflict with any
other provision of this Lease, the latter shall prevail.

 

13. Condemnation.

 

(a) Total Taking. If the entirety of the Building or the entire Premises are
taken by right of eminent domain or conveyed in lieu thereof (a “Taking”), this
Lease shall terminate as of the date of the Taking.

 

(b) Partial Taking - Tenant’s Rights. If any part of the Building becomes
subject to a Taking and such Taking will prevent Tenant from conducting its
business in the Premises in a manner reasonably comparable to that conducted
immediately before such Taking for a period of more than 90 days, then Tenant
may terminate this Lease as of the date of such Taking by giving written notice
to Landlord within 30 days after the Taking, and Basic Rent shall be apportioned
as of the date of such Taking. If Tenant does not terminate this Lease, then
Basic Rent shall be abated on a reasonable basis as to that portion of the
Premises rendered untenantable by the Taking for the period of the Taking.

 

(c) Partial Taking - Landlord’s Rights. If any material portion, but less than
all, of the Building becomes subject to a Taking, then Landlord may terminate
this Lease by delivering written notice thereof to Tenant within 30 days after
such Taking, and Basic Rent shall be apportioned as of the date of such Taking.
If Landlord does not so terminate this Lease, then this Lease will continue, but
if any portion of the Premises has been taken, Basic Rent shall abate as
provided in the last sentence of Section 13(b).

 

(d) Award. If any Taking occurs, then Landlord shall receive the entire award or
other compensation for the Land, the Building, and other improvements taken;
however, Tenant may separately pursue a claim against the condemnor for the
value of Tenant’s personal property which Tenant is entitled to remove under
this Lease, moving costs, loss of business, loss of leasehold estate, and other
claims it may have.

 

14



--------------------------------------------------------------------------------

14. Fire or Other Casualty.

 

(a) Repair Estimate. If the Premises or the Building are damaged by flood, fire
or other casualty (a “Casualty”), Landlord shall, within 30 days after such
Casualty, deliver to Tenant a good faith estimate (the “Damage Notice”) of the
time needed to repair the damage caused by such Casualty.

 

(b) Tenant’s Rights. If any portion of the Premises is damaged by Casualty such
that Tenant is prevented from conducting its business in the Premises in a
manner reasonably comparable to that conducted immediately before such Casualty
and Landlord estimates that the damage caused thereby cannot be repaired within
180 days after the commencement of repairs (the “Repair Period”) with the
insurance or other proceeds made available to Landlord for the Casualty in
question, then Tenant may terminate this Lease by delivering written notice to
Landlord of its election to terminate within thirty (30) days after the Damage
Notice has been delivered to Tenant.

 

(c) Landlord’s Rights. If a Casualty damages the Premises or a material portion
of the Building and (1) Landlord estimates that the damage to the Premises
cannot be repaired within the Repair Period, (2) the damage to the Premises
exceeds 50% of the replacement cost thereof (excluding foundations and
footings), as estimated by Landlord, and such damage occurs during the last two
years of the Term, (3) regardless of the extent of damage to the Premises,
Landlord makes a good faith determination that restoring the Building would be
uneconomical, or (4) Landlord is required to pay any insurance proceeds arising
out of the Casualty to a Landlord’s Mortgagee, then Landlord may terminate this
Lease by giving written notice of its election to terminate within 30 days after
the Damage Notice has been delivered to Tenant (A) as to the portion of the
Premises that Tenant is prevented from conducting its business in due to such
Casualty or (B) in its entirety. If Landlord terminates this Lease in its
entirety, such termination shall be effective immediately as to the portion of
the Premises that such Casualty prevents Tenant from conducting its business in
and shall be effective 60 days after Landlord’s notice of termination as to the
remainder of the Premises so as to afford Tenant an opportunity to locate new
space and relocate its business.

 

(d) Repair Obligation. (i) If neither party elects to terminate this Lease
following a Casualty, then Landlord shall, within a reasonable time after such
Casualty, begin to repair the Building and shall proceed with reasonable
diligence to restore the Building to substantially the same condition as it
existed immediately before such Casualty, including building standard tenant
fixtures and improvements within the Premises for the portion damaged; however,
Landlord shall not be required to repair or replace any alterations or
betterments within the Premises that exceed building standard improvements up to
$30.00 per rentable square foot for the portion damaged. Tenant shall have the
obligation to restore any above building standard improvements and any building
standard improvements that exceed $30.00 per rentable square feet within the
Premises for the portion damaged, or at the election of Landlord, Tenant shall
provide to Landlord in advance an amount equal to the amount of insurance
coverage Tenant maintained or was required to maintain with respect to such
Casualty, and Landlord shall, subject to (iii) below, make such repairs.

 

(ii) In no event shall Landlord be required to replace or reimburse Tenant for
the cost of replacing any inventory, furniture, equipment, movable trade
fixtures or personal property of Tenant or others in the Premises or the
Buildings.

 

(iii) Notwithstanding anything to the contrary, Landlord’s obligation to repair
or restore the Building or any portion thereof shall be limited to the extent of
the insurance proceeds actually received by Landlord for the Casualty in
question, provided, however, if such insurance proceeds are insufficient to
restore the Building to the condition required hereunder and Landlord is
unwilling or unable to complete such restoration with its own funds, then
(unless it has not provided to Landlord the amount described in (i) above)
Tenant may terminate this Lease by delivering written notice of its election to
terminate within 30 days after Landlord’s delivery to Tenant of a written notice
indicating such unwillingness or inability.

 

(e) Abatement of Basic Rent. If the Premises are damaged by Casualty, Basic Rent
for the portion of the Premises rendered untenantable by the damage shall be
abated on a reasonable basis from the date of damage until the completion of
Landlord’s repairs (or until the date of termination of this Lease as to such
portion of the Premises by Landlord or Tenant as provided above, as the case may
be), unless a Tenant Party caused such damage by intentional acts or omissions
or gross negligence, in which case Tenant shall continue to pay Basic Rent and
Operating Expense Rent without abatement to the extent such loss of Basic Rent
and/or Operating Expense Rent is not covered by Landlord’s insurance.

 

15



--------------------------------------------------------------------------------

15. Personal Property Taxes. Tenant shall be liable for all taxes levied or
assessed against personal property, furniture, or fixtures placed by Tenant in
the Premises or in or on the Project. If any taxes for which Tenant is liable
are levied or assessed against Landlord or Landlord’s property and Landlord
elects to pay the same, or if the assessed value of Landlord’s property is
increased by inclusion of such personal property, furniture or fixtures and
Landlord elects to pay the taxes based on such increase, then Tenant shall pay
to Landlord, within 30 days following written request therefor, the part of such
taxes for which Tenant is primarily liable hereunder; however, Landlord shall
not pay such amount if Tenant notifies Landlord that it will contest the
validity or amount of such taxes before Landlord makes such payment, and
thereafter diligently proceeds with such contest in accordance with Law and if
the non-payment thereof does not pose a threat of loss or seizure of the
Building or the Project or interest of Landlord therein or impose any fee or
penalty against Landlord.

 

16. Events of Default. Each of the following occurrences shall be an “Event of
Default” and also referred to as a “Default”:

 

(a) Payment Default. Tenant’s failure to pay Rent within five (5) days after
Landlord has delivered written notice to Tenant that the same is due; however,
an Event of Default shall occur hereunder without any obligation of Landlord to
give any notice if Tenant fails to pay Rent when due and, during the twelve (12)
month interval preceding such failure, Landlord has given Tenant written notice
of failure to pay Rent on two or more occasions;

 

(b) Estoppel. Tenant fails to provide any estoppel certificate as required by
Section 23(e) after Landlord’s written request therefor and such failure shall
continue for five (5) Business Days after Landlord’s second written notice
thereof to Tenant;

 

(c) Insurance. Tenant fails to procure, maintain and deliver to Landlord
evidence of the insurance policies and coverages as required under Section
10(a);

 

(d) Mechanic’s Liens. Tenant fails to pay and release of record, or diligently
contest and bond around, any mechanic’s lien filed against the Premises or the
Project for any work performed, materials furnished, or obligation incurred by
or at the request of Tenant, within the time and in the manner required by
Section 7(d);

 

(e) Other Defaults. Tenant’s failure to perform, comply with, or observe any
other agreement or obligation of Tenant under this Lease and the continuance of
such failure for a period of more than 30 days after Landlord has delivered to
Tenant written notice thereof (or if Tenant has commenced to cure within such 30
days, but the default is not curable within 30 days despite undertaking all
reasonable efforts, then such period shall be extended, but in no event more
than an additional 30 days); and

 

(f) Insolvency. The filing of a petition by or against Tenant (the term “Tenant”
shall include, for the purpose of this Section 16(f), any guarantor of Tenant’s
obligations hereunder) (1) in any bankruptcy or other insolvency proceeding; (2)
seeking any relief under any state or federal debtor relief law; (3) for the
appointment of a liquidator or receiver for all or substantially all of Tenant’s
property or for Tenant’s interest in this Lease; or (4) for the reorganization
or modification of Tenant’s capital structure; however, if such a petition is
filed against Tenant, then such filing shall not be an Event of Default unless
Tenant fails to have the proceedings initiated by such petition dismissed within
90 days after the filing thereof.

 

17. Remedies. Upon any Event of Default, Landlord may, in addition to all other
rights and remedies afforded Landlord hereunder or by law or equity, take any
one or more of the following actions:

 

(a) Termination of Lease. Terminate this Lease by giving Tenant written notice
thereof, in which event Tenant shall pay to Landlord the sum of (1) all Rent
accrued hereunder through the date of termination, (2) all amounts due under
Section 18(a), and (3) an amount equal to the total Rent that Tenant would have
been required to pay for the remainder of the Term discounted to present value
at a per annum rate equal to eight percent (8%);

 

16



--------------------------------------------------------------------------------

(b) Termination of Possession. Terminate Tenant’s right to possess the Premises
without terminating this Lease by giving written notice thereof to Tenant, in
which event Tenant shall pay to Landlord (1) all Rent and other amounts accrued
hereunder to the date of termination of possession, (2) all amounts due from
time to time under Section 18(a), and (3) all Rent and other net sums required
hereunder to be paid by Tenant during the remainder of the Term, diminished by
any net sums thereafter received by Landlord through reletting the Premises
during such period, after deducting all reasonable costs incurred by Landlord in
reletting the Premises. If Landlord elects to proceed under this Section 17(b),
Landlord may remove all of Tenant’s property from the Premises and store the
same in a public warehouse or elsewhere at the cost of, and for the account of,
Tenant, without becoming liable for any loss or damage which may be occasioned
thereby. If (and then only to the extent) required by applicable Law, Landlord
shall use reasonable efforts to relet the Premises on market terms; however,
Landlord shall not be obligated to relet the Premises before leasing other
portions of the Building or Project and Landlord shall not be obligated to
accept any prospective tenant proposed by Tenant unless such proposed tenant
meets all of Landlord’s leasing criteria. Landlord shall not be liable for, nor
shall Tenant’s obligations hereunder be diminished because of, Landlord’s
failure to relet the Premises or to collect rent due for such reletting. Tenant
shall not be entitled to the excess of any consideration obtained by reletting
over the Rent due hereunder. Reentry by Landlord in the Premises shall not
affect Tenant’s obligations hereunder for the unexpired Term; rather, Landlord
may, from time to time, bring an action against Tenant to collect amounts due by
Tenant, without the necessity of Landlord’s waiting until the expiration of the
Term. Unless Landlord delivers written notice to Tenant expressly stating that
it has elected to terminate this Lease, all actions taken by Landlord to
dispossess or exclude Tenant from the Premises shall be deemed to be taken under
this Section 17(b). If Landlord elects to proceed under this Section 17(b), it
may at any time elect to terminate this Lease under Section 17(a);

 

(c) Perform Acts on Behalf of Tenant. Perform any act Tenant is obligated to
perform under the terms of this Lease (and enter upon the Premises in connection
therewith if necessary) in Tenant’s name and on Tenant’s behalf, without being
liable for any claim for damages therefor, and Tenant shall reimburse Landlord
within 10 days after written demand for any expenses which Landlord may incur in
thus effecting compliance with Tenant’s obligations under this Lease (including,
but not limited to, collection costs and legal expenses), plus interest thereon
at the Default Rate; or

 

(d) Alteration of Locks. Additionally, with or without notice, Landlord may
alter locks or other security devices at the Premises to deprive Tenant of
access thereto, and Landlord shall not be required to provide a new key or right
of access to Tenant unless and until such time as Tenant cures such Event of
Default to Landlord’s satisfaction.

 

18. Payment by Tenant; Non-Waiver; Cumulative Remedies.

 

(a) Payment by Tenant. Upon any Event of Default, Tenant shall pay to Landlord
reasonable costs incurred by Landlord (including court costs and reasonable
attorneys’ fees and expenses) in (1) obtaining possession of the Premises, (2)
removing and storing Tenant’s or any other occupant’s property, (3) repairing or
restoring the Premises into the original condition on the applicable Rent
Commencement Date, (4) if Tenant is dispossessed of the Premises and this Lease
is not terminated, reletting all or any part of the Premises (including
brokerage commissions, cost of tenant finish work, and other costs incidental to
such reletting), (5) performing Tenant’s obligations which Tenant failed to
perform, (6) enforcing, or advising Landlord of, its rights, remedies, and
recourses arising out of the Event of Default. To the full extent permitted by
law, Landlord and Tenant agree the federal and state courts of the State of
Texas shall have exclusive jurisdiction over any matter relating to or arising
from this Lease and the parties’ rights and obligations under this Lease.

 

(b) No Waiver. Landlord’s acceptance of Rent following an Event of Default
(other than acceptance of the full amount of Rent, including interest, then due
and outstanding hereunder following an Event of Default described in Section
16(a)) shall not waive Landlord’s rights regarding such Event of Default. No
waiver by Landlord of any violation or breach of any of the terms contained
herein shall waive Landlord’s rights regarding any future violation of such
term. Landlord’s acceptance of any partial payment of Rent shall not waive
Landlord’s rights with regard to the remaining portion of the Rent that is due,
regardless of any endorsement or other statement

 

17



--------------------------------------------------------------------------------

on any instrument delivered in payment of Rent or any writing delivered in
connection therewith; accordingly, Landlord’s acceptance of a partial payment of
Rent shall not constitute an accord and satisfaction of the full amount of the
Rent that is due.

 

(c) Cumulative Remedies. Any and all remedies set forth in this Lease: (1) shall
be in addition to any and all other remedies Landlord may have at law or in
equity, (2) shall be cumulative, and (3) may be pursued successively or
concurrently as Landlord may elect. The exercise of any remedy by Landlord shall
not be deemed an election of remedies or preclude Landlord from exercising any
other remedies in the future.

 

19. Landlord’s Lien. Intentionally omitted.

 

20. Surrender of Premises. No act by Landlord shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept a surrender of the
Premises shall be valid unless it is in writing and signed by Landlord. At the
expiration or termination of this Lease Tenant shall deliver to Landlord the
Premises (or the relevant portion thereof) with all improvements located therein
in good repair and condition, free of Hazardous Materials placed on the Premises
during the Term, broom-clean, reasonable wear and tear (and condemnation and
Casualty damage not caused by Tenant, as to which Sections 13 and 14 shall
control) excepted, and shall deliver to Landlord all keys to the Premises.
Provided that Tenant has performed all of its obligations hereunder, Tenant may
remove all unattached trade fixtures, furniture, and personal property placed in
the Premises or elsewhere in the Buildings by Tenant (but Tenant may not remove
any such item which was paid for, in whole or in part, by Landlord or by any of
Landlord’s prior tenants (except Tenant herein). Additionally, at Landlord’s
option, Landlord may require Tenant to remove such alterations, additions,
improvements, trade fixtures, personal property, equipment, wiring, conduits,
cabling, and furniture (including Tenant’s Off-Premises Equipment) which may
have been installed by Tenant (subject to the provisions of Section 7(a);
however, Tenant shall only be required to remove any addition or improvement to
the Premises or the Project if Landlord has specifically required in writing at
the time Landlord approves the plans and specifications with respect thereto
that the improvement or addition in question must be removed. Tenant shall
repair all damage caused by such removal. All items not so removed shall, at
Landlord’s option, be deemed to have been abandoned by Tenant and may be
appropriated, sold, stored, destroyed, or otherwise disposed of by Landlord
without notice to Tenant and without any obligation to account for such items.
The provisions of this Section 20 shall survive the end of the Term.

 

21. Holding Over. If Tenant fails to vacate the Premises at the end of the Term,
then Tenant shall be a tenant at sufferance as to such space and, in addition to
all other damages and remedies to which Landlord may be entitled for such
holding over, (a) Tenant shall pay, in addition to the other Rent, rent for the
Premises equal to the greater of (1) 150% of the Basic Rent payable during the
last month of the Term, or (2) 125% of the prevailing rental rate for lessees in
the Building for similar space, and (b) Tenant shall otherwise continue to be
subject to all of Tenant’s obligations under this Lease. The provisions of this
Section 21 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at law. If Tenant fails to
surrender the Premises upon the termination or expiration of this Lease, in
addition to any other liabilities to Landlord accruing therefrom, Tenant shall
protect, defend, indemnify and hold Landlord harmless from all loss, costs
(including reasonable attorneys’ fees) and liability resulting from such
failure, including any claims made by any succeeding lessees founded upon such
failure to surrender, and any lost profits to Landlord resulting therefrom.

 

22. Certain Rights Reserved by Landlord. Provided that the exercise of such
rights does not unreasonably interfere with Tenant’s occupancy of the Premises,
Landlord shall have the following rights:

 

(a) Building Operations. To decorate and to make inspections, repairs,
alterations, additions, changes, or improvements, whether structural or
otherwise, in and about the Project, or any part thereof; to enter upon the
Premises (after giving Tenant reasonable notice thereof, which may be oral
notice, except in cases of real or apparent emergency, in which case no notice
shall be required) and, during the continuance of any such work, to temporarily
close doors, entryways, public space, and corridors in the Buildings; to
interrupt or temporarily suspend Building services and facilities; to change the
name of the Buildings; and to change the arrangement and location of entrances
or passageways, doors, and doorways, corridors, elevators, stairs, restrooms, or
other public parts of the Buildings, provided, however, other than improvements
required by Law or for the structural integrity of the Premises, Landlord shall
not be entitled to decorate, alter or make additions or improvements to the
Premises without Tenant’s prior written approval, which approval shall not be
unreasonably withheld or delayed;

 

18



--------------------------------------------------------------------------------

(b) Access Control. To take such reasonable measures as Landlord deems advisable
for the access control of the Building and its occupants, including access
control procedures and measures regarding visitor access to and throughout the
Project; evacuating the Buildings for cause, suspected cause, or for drill
purposes; temporarily denying access to the Building; and closing the Buildings
after normal business hours and on Sundays and Holidays, subject, however, to
Tenant’s right to enter when the Building is closed after normal business hours
under such reasonable regulations as Landlord may prescribe from time to time;

 

(c) Prospective Purchasers and Lenders. After giving Tenant reasonable notice
thereof, which may be oral notice, to enter the Premises at all reasonable hours
to show the Premises to prospective purchasers or lenders; and

 

(d) Prospective Tenants. Landlord may at any time during the last nine (9)
months of the Term (or earlier if Tenant has notified Landlord in writing that
it does not desire to renew the Term) or at any time following the occurrence of
an Event of Default, to enter the Premises at all reasonable hours to show the
Premises, upon reasonable prior notice, to prospective tenants. If Tenant has
delivered a Renewal Exercise Notice and at the expiration of the sixty (60) day
period contemplated in Exhibit I Tenant elects to renew, then Landlord shall not
during the remainder of the initial Term show the Premises to prospective
tenants.

 

23. Miscellaneous.

 

(a) Landlord Transfer. Landlord may transfer any portion of the Project and any
of its rights under this Lease. If Landlord assigns its rights under this Lease,
then Landlord shall thereby be released from any further obligations hereunder
arising after the date of transfer, provided that the assignee assumes
Landlord’s obligations hereunder in writing.

 

(b) Landlord’s Liability. The liability of Landlord (and its partners,
shareholders or members) to Tenant (or any person or entity claiming by, through
or under Tenant) for any default by Landlord under the terms of this Lease or
any matter relating to or arising out of the occupancy or use of the Premises
and/or other areas of the Buildings shall be limited to Tenant’s actual direct,
but not consequential, damages therefor and shall be recoverable only from the
interest of Landlord in the Building (including its rights as landlord under
then existing leases) and Landlord’s insurance proceeds and applicable
deductibles, and Landlord (and its partners, shareholders or members) shall not
be personally liable for any deficiency.

 

(c) Force Majeure. Except for rent abatement occasioned by casualty loss as
provided in Section 14, Condemnation as provided in Section 13 and failure to
provide services as provided in Section 6 of this Lease, neither Landlord (or
any Landlord’s Mortgagee) nor Tenant shall be liable or responsible to one
another for any Loss occasioned by Force Majeure Events (defined below). Other
than for Tenant’s obligations under this Lease that can be performed by the
payment of money (e.g., payment of Rent and maintenance of insurance), whenever
a period of time is herein prescribed for action to be taken by either party
hereto, such party shall not be liable or responsible for, and there shall be
excluded from the computation of any such period of time, any delays due to
strikes, riots, acts of God, shortages of labor or materials, war, governmental
laws, regulations, or legal requirements, or any other causes of any kind
whatsoever which are beyond the control of such party or its employees
(collectively, “Force Majeure Events)”, except for rights exercisable in
connection with Section 6, 13 and 14 herein for which no extension shall be
given for Force Majeure Events.

 

(d) Brokerage. Neither Landlord nor Tenant has dealt with any broker or agent in
connection with the negotiation or execution of this Lease other than The
Staubach Company and Cushman & Wakefield of Texas, Inc., whose commissions shall
be paid by Landlord pursuant to a separate written agreement. Tenant and
Landlord shall each indemnify the other against all costs, expenses, attorneys’
fees, liens and other liability for commissions or other compensation claimed by
any other broker or agent claiming the same by, through, or under the
indemnifying party.

 

19



--------------------------------------------------------------------------------

(e) Estoppel Certificates. Tenant shall furnish to Landlord and any prospective
purchaser or lenders designated by Landlord, within ten (10) Business Days after
Landlord has made a request therefor, a certificate signed by Tenant confirming
and containing such factual certifications and representations as to this Lease
as Landlord may reasonably request. Unless otherwise required by Landlord’s
Mortgagee or a prospective purchaser or mortgagee of the Building, the initial
form of estoppel certificate to be signed by Tenant is attached hereto as
Exhibit F.

 

(f) Notices. All notices and other communications given pursuant to this Lease
shall be in writing and shall be (1) mailed by first class, United States Mail,
postage prepaid, certified, with return receipt requested, and addressed to the
parties hereto at the address specified in the Basic Lease Information, (2) hand
delivered to the intended addressee, (3) sent by a nationally recognized
overnight courier service, or (4) sent by facsimile transmission during normal
business hours followed by a confirmatory letter sent in another manner
permitted hereunder. All notices shall be effective upon delivery to the address
of the addressee. The parties hereto may change their addresses by giving notice
thereof to the other in conformity with this provision.

 

(g) Separability. If any clause or provision of this Lease is illegal, invalid,
or unenforceable under present or future laws, then the remainder of this Lease
shall not be affected thereby and in lieu of such clause or provision, there
shall be added as a part of this Lease a clause or provision as similar in terms
to such illegal, invalid, or unenforceable clause or provision as may be
possible and be legal, valid, and enforceable. There shall be no merger of the
leasehold estate hereby created with the fee estate in the Premises or any part
thereof if the same person acquires or holds, directly or indirectly, this Lease
or any interest in this Lease and the fee estate in the leasehold Premises or
any interest in such fee estate.

 

(h) Amendments; Binding Effect. This Lease may not be amended except by
instrument in writing signed by Landlord and Tenant. No provision of this Lease
shall be deemed to have been waived by Landlord or Tenant unless such waiver is
in writing and signed by Landlord or Tenant, as the case may be, and no custom
or practice which may evolve between the parties in the administration of the
terms hereof shall waive or diminish the right of Landlord or Tenant to insist
upon the performance by the other party in strict accordance with the terms
hereof. The terms and conditions contained in this Lease shall inure to the
benefit of and be binding upon the parties hereto, and upon their respective
successors in interest and legal representatives, except as otherwise herein
expressly provided. This Lease is for the sole benefit of Landlord and Tenant,
and, other than Landlord’s Mortgagee, no third party shall be deemed a third
party beneficiary hereof.

 

(i) Quiet Enjoyment. Provided Tenant has performed all of its obligations
hereunder, Tenant shall peaceably and quietly hold and enjoy the Premises for
the Term, without hindrance from Landlord or any party claiming by, through, or
under Landlord, but not otherwise, subject to the terms and conditions of this
Lease.

 

(j) Competitor Provisions. Tenant acknowledges that the Permitted Use definition
set forth in the Basic Lease Information, Section 8 as it relates to prohibiting
uses of the Premises other than the Permitted Use, and the provisions of Section
9(b) as they relate to approval of a party to a Transfer (collectively, the
“Competitor Provisions”) are important to BMC Software to protect the
confidentiality of its business at the Project, and that it would not enter into
this Lease except for the existence of such provisions. BMC Software may,
whether or not it or an Affiliate is then the landlord under this Lease,
directly enforce by specific performance (including obtaining injunctive relief)
the use clause of this Lease and the provisions of this Lease relating to
Transfers to Competitors, as well as this section. Tenant agrees that at the
request of BMC Software it shall enter into a separate agreement with BMC
Software which (and that this Lease shall be expressly subject and subordinate
to any restrictive covenants placed against the Building or the Project which)
substantially embodies the provisions of this Lease with respect to the
Competitor Provisions. This Section 23(j) and the Competitor Provisions may not
be amended without the consent of BMC Software.

 

(k) No Offer. The submission of this Lease to Tenant shall not be construed as
an offer, and Tenant shall not have any rights under this Lease unless Landlord
executes a copy of this Lease and delivers it to Tenant.

 

(l) Entire Agreement. This Lease constitutes the entire agreement between
Landlord and Tenant regarding the subject matter hereof and supersedes all oral
statements and prior writings relating thereto.

 

20



--------------------------------------------------------------------------------

Except for those set forth in this Lease, no representations, warranties, or
agreements have been made by Landlord or Tenant to the other with respect to
this Lease or the obligations of Landlord or Tenant in connection therewith. The
normal rule of construction that any ambiguities be resolved against the
drafting party shall not apply to the interpretation of this Lease or any
exhibits or amendments hereto.

 

(m) Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the State of Texas.

 

(n) Recording. Tenant shall not record this Lease or any memorandum of this
Lease without the prior written consent of Landlord, which consent may be
withheld or denied in the sole and absolute discretion of Landlord, and any
recordation by Tenant shall be a material breach of this Lease.

 

(o) Survival of Obligations. All unperformed obligations of Tenant hereunder not
fully performed at the end of the Term shall survive the end of the Term,
including payment obligations with respect to Rent and all obligations
concerning the condition and repair of the Premises.

 

(p) Landlord’s Fees. Whenever Tenant requests Landlord to take any action not
required of it hereunder or give any consent required or permitted under this
Lease, Tenant will reimburse Landlord for Landlord’s reasonable, out-of-pocket
costs payable to third parties and incurred by Landlord in reviewing the
proposed action or consent, including reasonable attorneys’, engineers’ or
architects’ fees, within 30 days after Landlord’s delivery to Tenant of a
statement of such costs. Tenant will be obligated to make such reimbursement
without regard to whether Landlord consents to any such proposed action. Except
as expressly provided elsewhere in this Lease, in the event Landlord arranges or
administers the provision of services or construction hereunder, Landlord shall
not charge Tenant more than any amount actually paid by Landlord for such
services or construction, as verified by actual paid invoices submitted to
Tenant contemporaneously with any reimbursement request for such services or
construction.

 

(q) Telecommunications. Tenant and its telecommunications companies, including
local exchange telecommunications companies and alternative access vendor
services companies, shall have no right of access to and within the Buildings,
for the installation and operation of telecommunications systems, including
voice, video, data, Internet, and any other services provided over wire, fiber
optic, microwave, wireless, and any other transmission systems
(“Telecommunications Services”), for part or all of Tenant’s telecommunications
within the Buildings and from the Building to any other location without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld. Subject to Landlord’s consent as to placement, Landlord shall permit
the provider of Tenant’s Telecommunication Services access from a public right
of way to the Building and within the Building to the Premises, provided such
provider (1) does not utilize an excessive portion of the riser space in the
Building, as reasonably determined by Landlord, and (2) enters into an agreement
with Landlord covering the matters in this Section 23(q) and such other matters
as Landlord shall reasonably require. All providers of Telecommunications
Services shall be required to comply with the rules and regulations of the
Building and the Project, applicable Laws and Landlord’s policies and practices
for the Building. Tenant acknowledges that Landlord shall not be required to
provide or arrange for any Telecommunications Services and that Landlord shall
have no liability to any Tenant Party in connection with the installation,
operation or maintenance of Telecommunications Services or any equipment or
facilities relating thereto. Tenant, at its cost and for its own account, shall
be solely responsible for obtaining all Telecommunications Services. Landlord
shall not require Tenant’s Telecommunications Service providers to pay Landlord
any fees or percentage of receipts in connection with any Telecommunications
Services provided to Tenant, unless such providers seek to provide services to
other occupants of the Building (which shall only be done with Landlord’s
consent and payment of fees acceptable to Landlord).

 

(r) Riser Space. Tenant shall have the non-exclusive right of access to and
within a pro-rata portion (based on the rentable square feet of the Premises to
the rentable square feet of the Building) of the riser space on the floors of
the Building constituting the Premises for the installation and operation of
cabling for operation of Tenant’s equipment. Tenant’s use of such riser space
shall be at no additional charge but shall be subject to Landlord’s prior
written consent, which consent shall not be unreasonably withheld.

 

(s) Confidentiality. Tenant acknowledges that the terms and conditions of this
Lease are to remain confidential for Landlord’s benefit, and may not be
disclosed by Tenant to anyone, by any manner or means,

 

21



--------------------------------------------------------------------------------

directly or indirectly, without Landlord’s prior written consent, except as
required by applicable Law. The consent by Landlord to any disclosures shall not
be deemed to be a waiver on the part of Landlord of any prohibition against any
future disclosure. Tenant shall not use the name “BMC Software” or variations
thereof for any purposes, including, without limitation, for identifying Tenant
or its location.

 

(t) Authority. Tenant (if a corporation, partnership or other business entity)
hereby represents and warrants to Landlord that Tenant is a duly formed and
existing entity qualified to do business in the state in which the Premises are
located, that Tenant has full right and authority to execute and deliver this
Lease, and that each person signing on behalf of Tenant is authorized to do so.
Landlord hereby represents and warrants to Tenant that Landlord is a duly formed
and existing entity qualified to do business in the state in which the Premises
are located, that Landlord has full right and authority to execute and deliver
this Lease, and that each person signing on behalf of Landlord is authorized to
do so.

 

(u) Hazardous Materials. The term “Hazardous Materials” means any substance,
material, or waste which is now or hereafter classified or considered to be
hazardous, toxic, or dangerous under any Law relating to pollution or the
protection or regulation of human health, natural resources or the environment,
or poses or threatens to pose a hazard to the health or safety of persons on the
Premises or in the Project. Tenant shall not use, generate, store, or dispose
of, or permit the use, generation, storage or disposal of Hazardous Materials on
or about the Premises or the Project except in a manner and quantity necessary
for the ordinary performance of Tenant’s business, and then in compliance with
all Laws. If Tenant breaches its obligations under this Section 23(u), Landlord
may immediately take any and all action reasonably appropriate to remedy the
same, including taking all appropriate action to clean up or remediate any
contamination resulting from Tenant’s use, generation, storage or disposal of
Hazardous Materials. Tenant shall defend, indemnify, and hold harmless Landlord,
its Affiliates and their respective representatives and agents from and against
any and all claims, demands, liabilities, causes of action, suits, judgments,
damages and expenses (including reasonable attorneys’ fees and cost of clean up
and remediation) arising from Tenant’s failure to comply with the provisions of
this Section 23(u). This indemnity provision shall survive termination or
expiration of this Lease. Landlord shall not (and shall not permit its agents or
employees) to use, generate, store or dispose of Hazardous Materials at the
Building, except in a manner and quantity necessary for the operation of the
Building and then in compliance with all Laws.

 

(v) Parking. Landlord agrees to provide Tenant certain parking rights as
described in Exhibit G. Landlord reserves the right to reconfigure any parking
garage forming a part of the Project including restriping any such parking
garage to permit up to the maximum number of vehicles to be parked therein in
accordance with applicable Laws.

 

(w) List of Exhibits. All exhibits and attachments attached hereto are
incorporated herein by this reference.

 

Exhibit A -    Outline of Premises Exhibit B -    Description of the Land
Exhibit C -    Building Rules and Regulations Exhibit D -    Tenant Finish-Work
Exhibit E -    Confirmation of Commencement Date Exhibit F -    Form of Tenant
Estoppel Certificate Exhibit G -    Parking Exhibit H -    Operating Expense
Exclusions Exhibit I -    Renewal Option Exhibit J -    HVAC Specifications
Exhibit K -    Cleaning Specifications Exhibit L -    BMC Competition Notice

 

24. Use of Project Amenities.

 

(a) During the Term and so long as no Event of Default exists, Tenant and its
employees shall have non-exclusive access to, and non-exclusive use of, the
following indoor and outdoor amenities located on

 

22



--------------------------------------------------------------------------------

the Project: (1) the existing full service fitness centers; (2) indoor
basketball/volleyball court; (3) ping pong table; (4) sand volleyball court; (5)
two horseshoe pits; (6) putting green; (7) Bocce ball court; (8) exterior garden
areas, fountain areas and amphitheater; (9) three restaurants; (10) hair and
nail salon; (11) dry cleaners; (12) full service bank; (13) travel agency; (14)
neck massage service; (15) two car wash locations; (16) a car repair service;
(17) various meeting rooms and the auditorium in Building II; and (18) oil
change service (collectively, the “Amenities” and the Amenities referred to in
(10) through (16) and (18) are collectively referred to herein as the
“Commercial Amenities”).

 

(b) Tenant’s and its employees’ use of the Amenities shall be in common with
Landlord, its affiliates and their respective employees and invitees and all
other tenants, subtenants and occupants of the Project and their respective
employees and invitees. Tenant shall have no priority or preference in its use
of the Amenities and use of the Amenities shall be subject to all rules and
regulations of Landlord with respect thereto and may be subject to charges
imposed by Landlord or the vendor providing services in connection with such
Amenity on the individual users thereof as contemplated by Section 24(c) below.
If Tenant desires to use any of the Amenities in connection with a special event
or function (e.g., corporate meetings, corporate picnic, and the like), Tenant
shall coordinate the use of such Amenities with Landlord and the operator of
such Amenities to insure availability and to make reservations, which shall be
subject to Landlord’s reasonable approval. If Landlord and Tenant both desire to
use all or any portion of the Amenities at the same time in connection with a
special event and each party’s request cannot be accommodated, Landlord shall
have priority over Tenant in its use of the Amenities. Landlord reserves the
right to limit the use of Amenities for special events and to limit the parties
to whom such Amenities may be made available and to impose other rules and
regulations in connection therewith. In connection with use of the fitness
centers, Landlord may require Tenant’s employees to sign a waiver and release of
liability on Landlord’s standard form. The use of alcoholic beverages in any
area outside of the Premises is subject to Landlord’s consent, in its sole
discretion. In connection with any function or event of Tenant, Tenant shall be
solely responsible for (1) all security, (2) all monitoring and supervising of
alcoholic consumption to ensure that such use in moderation and (3)
notwithstanding Section 10(c), any injury to person or property (or other tort
or actionable event or damage) arising as a result thereof (and shall defend and
indemnify Landlord, its Affiliates and their respective representatives and
agents against any claim or Loss related thereto except to the extent caused by
the negligence or fault of Landlord, its Affiliates or their respective agents
or representatives). This indemnity is intended to partially indemnify Landlord,
its Affiliates and their respective agents when Landlord, its Affiliates or
their respective agents are jointly, comparatively, contributively, or
concurrently negligent with Tenant.

 

(c) Tenant shall pay Landlord, or the appropriate operator, for Tenant’s and its
employees’ use of the restaurants, message service, dry cleaners, bank, hair and
nail salon, car wash, car repair and oil change services on a per use basis, at
the same rates charged to Landlord’s employees. Tenant shall also pay Landlord
for its employees’ use of the fitness centers a monthly fee of $20.00 for each
employee that intends to or actually uses the fitness centers, which fee shall
be paid in one lump sum monthly payment to Landlord within five (5) days
following receipt of an invoice from Landlord therefor. Landlord may, from time
to time, increase the monthly fee payable with respect to the use of the fitness
centers, provided that any such increase shall not exceed any increase in the
amount charged to employees of the largest tenant in the Project for use of the
fitness centers. Tenant and Tenant’s employees shall each pay for the Commercial
Amenities on a per use basis. Tenant shall pay Landlord the prevailing rate
charged to other tenants in the Project, as determined by the owner thereof, for
the use of the auditorium. The current rate for use of the auditorium is $250
per one-half (1/2) day, and $500 per full day. Tenant shall pay any setup
charges in connection with the use of any Amenities for special events.

 

(d) Landlord reserves the right, at any time, in its sole discretion and without
reduction in Rent due under this Lease, to close or discontinue (permanently or
temporarily), modify and/or relocate to another portion of the Project one or
more of the Amenities or the auditorium located in Building II, provided,
however Landlord shall not permanently close both fitness centers or two of the
three existing restaurants unless Landlord determines in good faith that it is
not economically justifiable to utilize such space for operation of such
Amenity. If Landlord closes or discontinues any Amenities or the auditorium,
Landlord shall have no obligation to replace such Amenities or the auditorium.

 

25. Signage and Graphics. Landlord shall, at Tenant’s expense, place identifying
graphics (which graphics and related signage must be approved by Landlord in its
sole discretion) at the Premises entry.

 

23



--------------------------------------------------------------------------------

26. Cancellation Option. Effective the last day of the eighty-fourth (84th)
Lease Month, Tenant may, by giving at least twelve (12) months prior written
notice to Landlord, terminate this Lease (the “Cancellation Option”). The
exercise of Tenant’s Cancellation Option is subject to there being no Event of
Default under the Lease at both the time of giving of notice and the effective
date of the termination and is subject to the payment by Tenant to Landlord on
or before the termination date an amount equal to the sum of (1) for the period
from the Commencement Date until the termination effective date, the excess of
(A) the average Basic Rent and Additional Rent payable over the Term (calculated
by determining the aggregate Basic Rent paid and payable over the entire initial
Term divided by the number of months in the initial Term, with the resulting
average multiplied by the number of months between the Commencement Date and the
termination effective date, inclusive) over (B) the actual Basic Rent paid
between the Commencement Date and the termination effective date, and (2) the
unamortized portion of the Construction Allowance, legal fees, and brokerage
commissions paid by Landlord with respect to this Lease, with such costs
amortized mortgage style at an eight percent (8%) interest rate.

 

27. Renewal Right. Tenant shall have the right to extend the Term of the Lease
as provided in Exhibit I.

 

28. Right of First Refusal. Tenant shall have a right of first refusal to lease
office space on floor 5 of Building III as provided in Exhibit L.

 

29. Substitute Space. Landlord may, at Landlord’s sole expense, relocate the
Premises to any floor within the Project to space which is substantially similar
in size, configuration, décor, nature and quality to the Premises, except that
in no event shall Landlord relocate Tenant to the first floor of the Premises.
Landlord acknowledges that the Premises have unique design and other features
which shall be duplicated by Landlord to Tenant’s reasonable satisfaction in any
relocation space. If Landlord relocates Tenant, Landlord shall reimburse Tenant
for all of Tenant’s reasonable out-of-pocket expenses related thereto, including
the cost of moving Tenant’s furniture, equipment, and supplies from the Premises
to the relocation space, costs incurred in reprinting stationery, business cards
and the like, and any cost associated with wiring the Premises to provide
Tenant’s Telecommunications Services. Upon such relocation, the relocation space
shall be deemed to be the Premises and the terms of the Lease shall remain in
full force and shall apply to the relocation space. If the relocated Premises
are smaller than the Premises as they existed before the relocation, Basic Rent
and Additional Rent shall be reduced proportionately, but in no case shall
Tenant be relocated to Premises which are substantially smaller than the
original Premises without Tenant’s consent. In no instance will the Basic Rent
and Additional Rent in the relocated Premises be greater than the current Basic
Rent and Additional Rent at the time of the relocation except for applicable
escalations included in the Lease. The physical relocation of the furniture and
equipment in the Premises shall take place after normal business hours on Friday
and all the improvements to the relocation space, placement of Tenant’s
furniture and installation of Tenant’s equipment shall be completed so Tenant
may conduct its business without interruption at the start of normal business
hours on the Monday following. No amendment or other instrument shall be
necessary to effectuate the relocation contemplated by this Section. If Tenant
fails to move on the date mutually determined by Landlord and Tenant (which date
shall be no sooner than thirty (30) days and no later than forty-five (45) days
after Landlord notifies Tenant of its intent to relocate Tenant) then it shall
be a Default under this Lease. Time is of the essence with respect to Tenant’s
obligations under this Section.

 

30. Landlord’s Default. . Subject to Section 23(c), Landlord shall be in default
under this Lease in the event Landlord has not begun and pursued with reasonable
diligence the cure of any failure of Landlord to meet its obligations under this
Lease within thirty (30) days after the receipt by Landlord of written notice
from Tenant of Landlord’s alleged failure to perform, except that if Landlord’s
failure to perform cannot reasonably be cured within thirty (30) days Landlord
shall be allowed additional time as is reasonably necessary to cure the failure
so long as Landlord commences to cure the failure within thirty (30) days after
receipt by Landlord of such written notice from Tenant and diligently pursues
such cure thereafter. In no event shall Tenant have the right to terminate or
rescind this Lease as a result of Landlord’s default. Tenant agrees that
Tenant’s remedies for Landlord’s default under this Lease and for breach of any
promise or inducement are limited to a suit for injunction (to the extent
permitted by law) or damages (subject to Section 23(b) and Section 23(c)).

 

31. Security Deposit. If Tenant shall pay to Landlord a Security Deposit, or if
any amount tendered by Tenant to Landlord shall become a Security Deposit
pursuant to the terms of this Lease, such Security Deposit shall be held by
Landlord to secure Tenant’s performance of its obligations under this Lease. The
Security Deposit is not

 

24



--------------------------------------------------------------------------------

an advance payment of Rent or a measure or limit of Landlord’s damages upon an
Event of Default (as defined herein). Landlord may, from time to time following
an Event of Default and without prejudice to any other remedy, use all or a part
of the Security Deposit to perform any obligation Tenant fails to perform
hereunder. Following any such application of the Security Deposit, Tenant shall
pay to Landlord on demand the amount so applied in order to restore the Security
Deposit to its original amount. Provided that Tenant has performed all of its
obligations hereunder, Landlord shall, within 30 days after the expiration of
the Term and Tenant’s surrender of the Premises in compliance with the
provisions of this Lease, return to Tenant the portion of the Security Deposit
which was not applied to satisfy Tenant’s obligations. The Security Deposit may
be commingled with other funds, and no interest shall be paid thereon. If
Landlord transfers its interest in the Premises and the transferee assumes
Landlord’s obligations under this Lease, then Landlord may assign the Security
Deposit to the transferee and Landlord thereafter shall have no further
liability for the return of the Security Deposit. The rights and obligations of
Landlord and Tenant under this Section 31 are subject to any other requirements
and conditions imposed by Laws applicable to the Security Deposit.

 

[Signature page follows this page.]

 

25



--------------------------------------------------------------------------------

LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES
ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL PURPOSE.

 

This Lease is executed on the respective dates set forth below, but for
reference purposes, this Lease shall be dated as of the date first above
written. If the execution date is left blank, this Lease shall be deemed
executed as of the date first written above.

 

LANDLORD:   BMC SOFTWARE TEXAS, L.P.,     a Texas limited partnership     By:  
BMC Software Texas, Inc.,         a Texas corporation, its general partner      
  By:  

/s/ Steve Solcher

--------------------------------------------------------------------------------

        Name:  

Steve Solcher

--------------------------------------------------------------------------------

        Title:  

Vice President

--------------------------------------------------------------------------------

        Execution Date:  

August 18, 2005

--------------------------------------------------------------------------------

 

TENANT:   OMEGA PROTEIN CORPORATION,     a Nevada corporation     By:  

/s/ John D. Held

--------------------------------------------------------------------------------

    Name :   John D. Held     Title:   Executive Vice President    
Execution Date:   August 18, 2005

 

26



--------------------------------------------------------------------------------

EXHIBIT A

 

OUTLINE OF PREMISES

 

[Graphic omitted]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

DESCRIPTION OF THE LAND

 

The parcels of land and improvements therein in Houston, Texas, located at the
corner of CityWest Boulevard and Del Monte Street, bounded to the north by Del
Monte Street, to the west by CityWest Boulevard, to the south by Burgoyne
Street, and to the east by the Sam Houston Tollway West, the address being 2101
CityWest Boulevard, inclusive, and commonly referred to as the BMC Software,
Inc. campus.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

 

BUILDING RULES AND REGULATIONS

 

The following rules and regulations shall apply to the Premises, the Building,
the parking garage associated therewith and the Project, and the appurtenances
thereto:

 

1. Sidewalks, doorways, vestibules, halls, stairways, and other similar areas
shall not be obstructed by tenants or used by any tenant for purposes other than
ingress and egress to and from their respective leased premises and for going
from one to another part of the Building.

 

2. Plumbing, fixtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or deposited therein. Damage resulting to any such fixtures or
appliances from misuse by a tenant or its agents, employees or invitees, shall
be paid by such tenant.

 

3. No signs, advertisements or notices (other than those that are not visible
outside the Premises) shall be painted or affixed on or to any windows or doors
or other part of the Building without the prior written consent of Landlord. No
nails, hooks or screws (other than those which are necessary to hang paintings,
prints, pictures, or other similar items on the Premises’ interior walls) shall
be driven or inserted in any part of the Building except by Building maintenance
personnel. No curtains or other window treatments shall be placed between the
glass and the Building standard window treatments.

 

4. Landlord shall provide and maintain an alphabetical directory for all tenants
in the main lobby of the Building.

 

5. Landlord shall provide all door locks in each tenant’s leased premises, at
the cost of such tenant, and no tenant shall place any additional door locks in
its leased premises without Landlord’s prior written consent. Landlord shall
furnish to each tenant a reasonable number of keys to such tenant’s leased
premises, at such tenant’s cost, and no tenant shall make a duplicate thereof.

 

6. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by tenants of any bulky material, merchandise or materials
which require use of elevators or stairways, or movement through the Building
entrances or lobby shall be conducted under Landlord’s supervision at such times
and in such a manner as Landlord may reasonably require. Each tenant assumes all
risks of and shall be liable for all damage to articles moved and injury to
persons or public engaged or not engaged in such movement, including equipment,
property and personnel of Landlord if damaged or injured as a result of acts in
connection with carrying out this service for such tenant.

 

7. Landlord may prescribe weight limitations and determine the locations for
safes and other heavy equipment or items, which shall in all cases be placed in
the Building so as to distribute weight in a manner acceptable to Landlord which
may include the use of such supporting devices as Landlord may require. All
damages to the Building caused by the installation or removal of any property of
a tenant, or done by a tenant’s property while in the Building, shall be
repaired at the expense of such tenant.

 

8. Corridor doors, when not in use, shall be kept closed. Nothing shall be swept
or thrown into the corridors, halls, elevator shafts or stairways. No birds or
animals (other than seeing-eye dogs) shall be brought into or kept in, on or
about any tenant’s leased premises. No portion of any tenant’s leased premises
shall at any time be used or occupied as sleeping or lodging quarters.

 

9. Tenant shall cooperate with Landlord’s employees in keeping its leased
premises neat and clean. Tenants shall not employ any person for the purpose of
such cleaning other than the Building’s cleaning and maintenance personnel.

 

C-1



--------------------------------------------------------------------------------

10. To ensure orderly operation of the Building, no ice, mineral or other water,
towels, newspapers, etc. shall be delivered to any leased area except by persons
approved by Landlord, which approval shall not be unreasonably withheld.

 

11. Tenant shall not make or permit any vibration or improper, objectionable or
unpleasant noises or odors in the Building or otherwise interfere in any way
with other tenants or persons having business with them.

 

12. No machinery of any kind (other than normal office equipment) shall be
operated by any tenant on its leased area without Landlord’s prior written
consent, nor shall any tenant use or keep in the Building any flammable or
explosive fluid or substance (other than typical office supplies [e.g.,
photocopier toner] used in compliance with all Laws).

 

13. Landlord will not be responsible for lost or stolen personal property, money
or jewelry from tenant’s leased premises or public or common areas regardless of
whether such loss occurs when the area is locked against entry or not.

 

14. No vending or dispensing machines of any kind may be maintained in any
leased premises without the prior written permission of Landlord, except for
cold drink or candy or similar items dispensing machines for use of Tenant’s
personnel.

 

15. Tenant shall not conduct any activity on or about the Premises or Building
which will draw pickets, demonstrators, or the like.

 

16. All vehicles are to be currently licensed, in good operating condition,
parked for business purposes having to do with Tenant’s business operated in the
Premises, parked within designated parking spaces, one vehicle to each space. No
vehicle shall be parked as a “billboard” vehicle in the parking lot. Any vehicle
parked improperly may be towed away after reasonable notice to Tenant, which may
be oral notice. Tenant, Tenant’s agents, employees, vendors and customers who do
not operate or park their vehicles as required shall subject the vehicle to
being towed at the expense of the owner or driver. Landlord may, after
reasonable notice to Tenant, which may be oral notice, place a “boot” on the
vehicle to immobilize it and may levy a charge of $50.00 to remove the “boot.”
Tenant shall indemnify, hold and save harmless Landlord of any liability arising
from the towing or booting of any vehicles belonging to a Tenant Party.

 

17. No tenant may enter into phone rooms, electrical rooms, mechanical rooms,
other service areas or the roof of the Building unless accompanied by Landlord
or the Building manager.

 

18. Tenant shall not permit its employees, invitees or guests to smoke in the
Premises or the lobbies, passages, corridors, elevators, vending rooms, rest
rooms, stairways or any other area shared in common with other occupants in the
Buildings. Nor shall the tenant permit its employees, invitees, or guests to
loiter at the Building entrances for the purposes of smoking. Landlord may, but
shall not be required to, designate an area for smoking outside the Buildings.

 

19. The carrying of firearms of any kind in any tenant’s leased premises, the
Building, or any other portion of the Project is prohibited.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

 

TENANT FINISH-WORK: ALLOWANCE

 

1. Construction. Tenant agrees to construct leasehold improvements (the “Tenant
Work”) in a good and workmanlike manner in and upon the Premises, at Tenant’s
sole cost and expense, in accordance with the following provisions. Tenant shall
submit to Landlord for Landlord’s approval complete plans and specifications for
the construction of the Tenant Work (“Tenant’s Plans”). Within seven (7)
Business Days after receipt of Tenant’s Plans, Landlord shall review and either
approve or disapprove Tenant’s Plans. If Landlord disapproves Tenant’s Plans, or
any portion thereof, Landlord shall notify Tenant thereof and the reasons for
such disapproval, which approval or disapproval shall be in accordance with
Section 7(a), and of the revisions Landlord requires before Landlord will
approve Tenant’s Plans. Within 7 Business Days after Landlord’s notice, Tenant
shall submit to Landlord, for Landlord’s review and approval, plans and
specifications incorporating the required revisions. Within 3 Business Days
after receipt of Tenant’s revised Plans, Landlord shall review and either
approve or disapprove Tenant’s Plans. If Landlord disapproves Tenant’s revised
Plans, or any portion thereof, Landlord shall notify Tenant thereof and the
reasons for such disapproval, which approval or disapproval shall be in
accordance with Section 7(a), and of the revisions Landlord requires before
Landlord will approve Tenant’s Plans. The final plans and specifications
approved by Landlord are hereinafter referred to as the “Approved Construction
Documents”. Tenant will employ experienced, licensed contractors, architects,
engineers and other consultants, approved by Landlord (which approval shall not
be unreasonably withheld so long a such party is approved to work in other first
class office buildings in Houston, Texas, as reasonably determined by Landlord),
to construct the Tenant Work and will require in the applicable contracts that
such parties (a) carry insurance in such amounts and types of coverages as are
reasonably required by Landlord, and (b) design and construct the Tenant Work in
a good and workmanlike manner and in compliance with all Laws. Unless otherwise
agreed to in writing by Landlord and Tenant, all work involved in the
construction and installation of the Tenant Work shall be carried out by
Tenant’s contractor under the sole direction of Tenant, in compliance with all
Building rules and regulations and in such a manner so as not to unreasonably
interfere with or disturb the operations, business, use and enjoyment of the
Project by other tenants in the Building or the structural calculations for
imposed loads. Tenant shall obtain from its contractors and provide to Landlord
a list of all subcontractors providing labor or materials in connection with any
portion of the Tenant Work prior to commencement of the Tenant Work. Tenant
agrees that the design, construction and installation of the Tenant Work shall
conform to the requirements of all applicable Laws, including building, plumbing
and electrical codes and the requirements of any governmental authority having
jurisdiction over, or with respect to, such Tenant Work.

 

2. Costs. Subject to the terms and conditions of this Paragraph 2, Landlord will
provide Tenant with the Construction Allowance to be applied towards the cost of
constructing the Tenant Work and the other costs or items permitted herein. Upon
Tenant’s written notice to Landlord, up to $2.00 per rentable square foot of the
Construction Allowance may be applied to Tenant’s payment of the next
immediately due installment of Basic Rent otherwise due hereunder.

 

(A) The cost of (i) all space planning, design, consulting or review services
and construction drawings, project management, engineering, telecommunication
work, relocation expenses, fixtures, and (ii) construction materials and labor
shall all be included in the cost of the Tenant Work and may be paid out of the
Construction Allowance, to the extent sufficient funds are available for such
purpose. Tenant acknowledges that an asbestos survey may be required by
applicable Law and that the time required for such asbestos surveys should be
incorporated in Tenant’s construction planning.

 

(B) Landlord shall pay the Construction Allowance to Tenant, in multiple
disbursements if requested by Tenant, within thirty (30) days following
Landlord’s receipt of the following with respect to each requested disbursement:
(i) third-party invoices for costs incurred by Tenant in constructing the Tenant
Work or for

 

D-1



--------------------------------------------------------------------------------

any other item or cost as to which the Construction Allowance may be applied;
(ii) evidence that Tenant has approved the invoices for such costs for payment;
and (iii) lien waivers from any contractor or supplier who has constructed or
supplied materials for the Tenant Work (conditional lien-waivers for the current
invoice, together with full lien waivers for all prior invoices, and final lien
waivers for completed work). If the costs incurred by Tenant in constructing the
Tenant Work exceed the Construction Allowance, then Tenant shall pay all such
excess costs and Tenant agrees to keep the Premises and the Project free from
any liens arising out of the non-payment of such costs.

 

3. ADA Compliance. Except to the extent provided in the Lease, Tenant shall, at
its expense, be responsible for ADA compliance in the Premises. Landlord shall
not be responsible for determining whether Tenant is a public accommodation
under ADA or whether the Approved Construction Documents comply with ADA
requirements. Such determinations, if desired by Tenant, shall be the sole
responsibility of Tenant. Landlord’s approval of the Approved Construction
Documents shall not be deemed a statement of compliance with applicable Laws,
nor of the accuracy, adequacy, appropriateness, functionality or quality of the
improvements to be made according to the Approved Construction Documents.

 

4. Landlord’s Oversight and Coordination. Construction of the Tenant Work shall
be subject to oversight and coordination by Landlord, but such oversight and
coordination shall not subject Landlord to any liability to Tenant, Tenant’s
contractors or any other person. Landlord has the right to inspect construction
of the Tenant Work from time to time. All construction work shall be performed
in accordance with Landlord’s reasonable construction rules and regulations as
promulgated and revised by Landlord from time to time. Landlord shall not impose
any charge or fee for oversight and coordination of Tenant Work.

 

5. Additional Provisions. Notwithstanding anything to the contrary contained
herein, Landlord and Tenant agree that the following shall govern the
construction of the initial Tenant Work by Tenant:

 

  a. No charges shall be borne by Tenant or its contractors for heating,
ventilation, air conditioning or use of elevators during normal Building hours
during the construction period (but Tenant shall pay for after hours use);

 

  b. Landlord shall reasonably cooperate to permit Tenant to place a dumpster in
a dock area during the period when it is necessary for construction, but such
dumpster placement shall not interfere with daily deliveries and truck dock use
by Landlord or its other contractors or tenants in the Building;

 

  c. During peak construction times arranged in advance with Landlord and
subject to Landlord other uses, Tenant or its contractors shall be allowed the
use, along with Landlord’s other contractors, of one (1) passenger elevator
during the construction period, provided such elevator interiors are protected
in a manner reasonably satisfactory to Landlord, (any damage to the elevators
including doors and frames will be repaired or replaced by Tenant at Tenant’s
expense); and

 

  d. There shall be no charge for after-hours contractor or subcontractor
access.

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

 

CONFIRMATION OF COMMENCEMENT DATE

 

                    , 2005

 

_________________________________

 

_________________________________

 

_________________________________

 

_________________________________

 

  Re: Lease Agreement (the “Lease”) dated                     , 2005, between
BMC Software Texas, L.P., a Texas limited partnership (“Landlord”), and Omega
Protein Corporation, a Nevada corporation (“Tenant”). Capitalized terms used
herein but not defined shall be given the meanings assigned to them in the
Lease.

 

Ladies and Gentlemen:

 

Landlord and Tenant agree as follows:

 

1. Condition of Premises. Tenant has accepted possession of the Premises
pursuant to the Lease. Furthermore, Tenant acknowledges that the Premises are
suitable for the Permitted Use.

 

2. Commencement Date. The Commencement Date of the Lease is
                    , 2005.

 

3. Expiration Date. The Term is scheduled to expire on                     ,
2015.

 

4. Contact Person. Tenant’s contact person in the Premises is:

 

 

    ________________________________________________

 

    ________________________________________________

 

    ________________________________________________

    Attention:_________________________________________

    Telephone:_________ - _______ - ________

    Telecopy:_________ - _______ - ________

 

5. Ratification. Tenant hereby ratifies and confirms its obligations under the
Lease, and represents and warrants to landlord that it has no defenses thereto.
Additionally, Tenant further confirms and ratifies that, as of the date hereof,
(a) the Lease is and remains in good standing and in full force and effect, and
(b) Tenant has no claims, counterclaims, set offs or defenses against Landlord
arising out of the Lease or in any way relating thereto or arising out of any
other transaction between Landlord and Tenant.

 

6. Binding Effect; Governing Law. Except as modified hereby, the Lease shall
remain in full effect and this letter shall be binding upon Landlord and Tenant
and their respective successors and assigns. If any inconsistency exists or
arises between the terms of this letter and the terms of the Lease, the terms of
this letter shall prevail. This letter shall be governed by the laws of the
state in which the Premises are located.

 

 

E-1



--------------------------------------------------------------------------------

Please indicate your agreement to the above matters by signing this letter in
the space indicated below and returning an executed original to us.

 

Sincerely,

BMC SOFTWARE TEXAS, L.P., a Texas limited

partnership

By:  

BMC Software Texas, Inc., a Texas corporation, its

general partner

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

Agreed and accepted: OMEGA PROTEIN CORPORATION, a Nevada corporation By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

 

FORM OF TENANT ESTOPPEL CERTIFICATE

 

The undersigned is the Tenant under the Lease (defined below) between
                    , a                     , as Landlord, and the undersigned
as Tenant, for the Premises on the                      floor(s) of the office
building located at                     ,              and commonly known as
                    , and hereby certifies as follows:

 

1. The Lease consists of the original Lease Agreement dated as of             ,
200     between Tenant and Landlord [‘s predecessor-in-interest] and the
following amendments or modifications thereto (if none, please state “none”):
______________________

 

____________________________________________________________________________________________________________________________________________

 

_______________________________________________________________________________________________________________________________________

 

_______________________________________________________________________________________________________________________________________

 

The documents listed above are herein collectively referred to as the “Lease”
and represent the entire agreement between the parties with respect to the
Premises. All capitalized terms used herein but not defined shall be given the
meaning assigned to them in the Lease.

 

2. The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Section 1 above.

 

3. The Term commenced on             , 200     and the Term expires, excluding
any renewal options, on             , 200    , and Tenant has no option to
purchase all or any part of the Premises or the Buildings or, except as
expressly set forth in the Lease, any option to terminate or cancel the Lease.

 

4. Tenant currently occupies the Premises described in the Lease and Tenant has
not transferred, assigned, or sublet any portion of the Premises nor entered
into any license or concession agreements with respect thereto except as follows
(if none, please state “none”):

____________________________________________________________________________________________________________________________________________

 

____________________________________________________________________________________________________________________________________________

 

____________________________________________________________________________________________________________________________________________

 

5. All monthly installments of Basic Rent have been paid when due through
            . The current monthly installment of Basic Rent is $            .

 

6. All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder. In addition, Tenant has not delivered any notice to Landlord
regarding a default by Landlord thereunder.

 

7. As of the date hereof, there are no existing defenses or offsets, or, to the
undersigned’s knowledge, claims or any basis for a claim, that the undersigned
has against Landlord and no event has occurred and no condition exists, which,
with the giving of notice or the passage of time, or both, will constitute a
default under the Lease.

 

8. No rental has been paid more than 30 days in advance and no security deposit
has been delivered to Landlord except as provided in the Lease.

 

9. If Tenant is a corporation, partnership or other business entity, each
individual executing this Estoppel Certificate on behalf of Tenant hereby
represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in the state in which the Premises are located and that
Tenant has full right and authority to execute and deliver this Estoppel
Certificate and that each person signing on behalf of Tenant is authorized to do
so.

 

F-1



--------------------------------------------------------------------------------

10. There are no actions pending against Tenant under any bankruptcy or similar
laws of the United States or any state.

 

11. Other than in compliance with all applicable laws and incidental to the
ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.

 

12. All tenant improvement work to be performed by Landlord under the Lease has
been completed in accordance with the Lease and has been accepted by the
undersigned and all reimbursements and allowances due to the undersigned under
the Lease in connection with any tenant improvement work have been paid in full.

 

Tenant acknowledges that this Estoppel Certificate may be delivered to Landlord,
Landlord’s Mortgagee or to a prospective mortgagee or prospective purchaser, and
their respective successors and assigns, and acknowledges that Landlord,
Landlord’s Mortgagee and/or such prospective mortgagee or prospective purchaser
will be relying upon the statements contained herein in disbursing loan advances
or making a new loan or acquiring the property of which the Premises are a part
and that receipt by it of this certificate is a condition of disbursing loan
advances or making such loan or acquiring such property.

 

Executed as of             , 200_.

 

TENANT:

   ___________________________________________________, a_____________________  
   By:  

 

--------------------------------------------------------------------------------

     Name:  

 

--------------------------------------------------------------------------------

     Title:  

 

--------------------------------------------------------------------------------

 

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

 

PARKING

 

1. Landlord shall provide to Tenant (and Tenant shall pay for regardless of
whether it uses such rights) in the parking garage immediately adjacent to and
associated with the Building (the “Parking Garage”) during the Term, (a) four
(4) reserved parking spaces in the Parking Garage as designated by Landlord
prior to delivery of the Premises to Tenant and (b) twelve (12) unreserved
parking spaces in the Parking Garage. In addition, Tenant shall have the option
to lease additional parking spaces in the Parking Garage up to a total ratio
equivalent to three (3) parking spaces for each 1,000 rentable square feet
contained in the Premises. All parking spaces leased by Tenant hereunder shall
be subject to such terms, conditions and regulations as are from time to time
applicable to patrons of the Parking Garage. Tenant shall pay for all parking
spaces at the rate per undesignated vehicular parking space per month (plus all
applicable taxes) equal to (i) $60.00 for each reserved parking space, and (ii)
$30.00 for each unreserved parking space; provided, however, that for the first
twelve (12) Lease Months of the Term, parking charges (A) for four (4) reserved
parking spaces in the Parking Garage shall be $30.00 per Lease Month, and (B)
for twelve (12) unreserved parking spaces in the Parking Garage shall be $15.00
per Lease Month. Parking rates for the Renewal Term shall be at the market rate
then quoted by Landlord. In addition, so long as the spaces are available in the
Parking Garage, in Landlord’s good faith determination, Landlord will allow
Tenant to use and pay for additional parking permits [over and above the three
(3) spaces for each 1,000 rentable square feet contained in the Premises] for
unreserved spaces at the rates provided herein, but Landlord may terminate all
or any of such additional parking permits on thirty (30) days notice to Tenant.

 

2. If, for any reason, Landlord is unable to provide all or any portion of the
parking spaces in the Parking Garage, then so long as such unavailability is not
caused by a Tenant Party and there are not an adequate number of available
parking spaces in the Garage to satisfy the three per 1,000 rentable square feet
requirement, Landlord shall use reasonable efforts to provide Tenant parking in
other garages within the Project or if not within the Project, within a three
block area around the Building. Tenant shall have no obligation to pay for such
replacement spaces, and the obligation to provide replacement spaces shall be in
full settlement of all claims that Tenant might otherwise have against Landlord
because of Landlord’s failure or inability to provide Tenant with such parking
spaces. Landlord shall not be responsible for enforcing Tenant’s parking rights
against any third parties. Landlord shall undertake reasonable good faith
efforts to prevent unauthorized parking in the visitor and reserved areas but
said efforts shall not require Landlord to tow, or place a boot type device on,
any vehicle.

 

3. In addition to the parking spaces provided to Tenant described in Section 1
above, Landlord shall provide for visitor parking in the Parking Garage for the
use of Tenant’s visitors in common with the visitors of other tenants. Landlord
shall allow Tenant’s visitors to park in the Parking Garage free of charge. Such
visitor parking shall be provided on a first-come, first-served basis, and shall
be subject to all rules and regulations as are from time to time applicable to
patrons of the Parking Garage.

 

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

 

OPERATING EXPENSE EXCLUSIONS

 

Notwithstanding any provision contained in this Lease to the contrary, Operating
Expenses shall not include:

 

1. Bad debt expenses.

 

2. Costs of a capital nature as determined in accordance with GAAP, except to
the extent permitted in Sections 4(c)(v)(6) and 4(c)(v)(10), except for repairs
or replacements resulting from a casualty or similar event to the Building or
the Project to the extent constituting deductibles or similar amounts under such
policies.

 

3. Costs incurred by Landlord for repair of damage to the Building or the
Project to the extent of insurance proceeds received by Landlord under any
insurance policy carried by Landlord in connection with the Building or the
Project.

 

4. Marketing costs, including leasing commissions, attorneys’ fees (in
connection with the negotiation and preparation of letters, deal memos, letters
of intent, leases, subleases and/or assignments), space planning costs
(including design and permitting), costs of construction of tenant improvements
and other costs and expenses incurred in connection with lease, sublease and/or
assignment negotiations and transactions with present or prospective tenants or
other occupants of the Building.

 

5. Costs, including permit, license and inspection costs, incurred with respect
to the installation of tenants’ or other occupants’ improvements made for
tenants or other occupants in the Building or incurred in renovating or
otherwise improving, decorating, painting or redecorating vacant space for
tenants or other occupants of the Building or the Project.

 

6. The cost of any service (including without limitation utilities) provided to
Tenant or other tenants of the Building or the Project for which Landlord is
entitled to be reimbursed by Tenant or such other tenants other than through
base rent or the general pass-through of expenses to tenants.

 

7. Costs that are attributable to goods or services performed or furnished by
persons or entities that are Affiliates of Landlord, to the extent that such
costs are not based on the actual costs incurred by Landlord or are greater than
would reasonably have been incurred in an arm’s length transaction.

 

8. Costs attributable to enforcing the provisions of leases against other
tenants in the Building (excluding Tenant), such as attorneys’ fees, court
costs, adverse judgments and similar legal expenses.

 

9. Landlord’s general corporate overhead and administrative expenses, including,
without limitation, all costs associated with the operation of the business of
the ownership or entity which constitutes “Landlord”, as distinguished from the
costs of the Building or the Project operations, including, but not limited to,
costs of partnership accounting and legal matters, costs of defending any
lawsuits with any mortgagee (except as the actions of Tenant may be in issue),
costs of selling, syndicating, financing, mortgaging, or hypothecating any of
the Landlord’s interest in the Building or the Project and/or common area, costs
of any disputes between Landlord and its employees, costs of disputes of
Landlord with Building or Project management, or costs paid in connection with
disputes with Tenant or any other tenants.

 

10. All costs (including permit, license and inspection fees) incurred in
renovating or otherwise improving or decorating, painting or redecorating space
for tenants or other occupants or in renovating or redecorating vacant space,
including the cost of alterations or improvements to Tenant’s Premises or to the
premises of any other tenant or occupant of the Building or the Project or its
common area, and any cash or other consideration paid by Landlord on account of,
with respect to, or in lieu of the tenant improvement work or alterations.

 

H-1



--------------------------------------------------------------------------------

11. Depreciation, amortization and interest payments, except as provided herein
and except on materials, tools, supplies and vendor-type equipment purchased by
Landlord to enable Landlord to supply services Landlord might otherwise contract
for with a third party where such depreciation, amortization and interest
payments would otherwise have been included in the charge for such thirty
party’s services, all as determined in accordance with generally accepted
accounting principles, consistently applied, and when depreciation or
amortization is permitted or required, the item shall be amortized over its
reasonably anticipated useful life.

 

12. Fines or penalties incurred due to violations of law by Landlord that are
not caused by any Tenant Party.

 

13. Interest on debt or amortization payments on any mortgages or deeds of trust
or any other debt service or instrument encumbering the Building or Project or
any ground lease rentals.

 

14. Any and all costs arising from Hazardous Materials being used, generated,
stored or disposed of or in or about the Premises, the Building or the Project
in breach of this Lease or in violation of applicable Laws.

 

15. Rental payments and other related expenses incurred in leasing air
conditioning systems, elevators or other equipment ordinarily considered to be
of a capital nature, except equipment which is used in providing janitorial
services and which is not affixed to the Building or the Project or in the case
of making repairs for keeping permanent systems in operation while repairs are
being made and except where another provision of this Lease would permit it to
be included in Operating Expenses.

 

16. Any costs, fees, dues, contributions or similar expenses for political or
charitable organizations. Costs, other than those incurred in ordinary
maintenance and repair, for sculptures, paintings or other objects of art or the
display of such items.

 

17. Costs incurred in connection with the original construction of the Building
or Project or with any major changes to same, including but not limited to
additions or deletions of floors, renovations of the common areas, upgrades of
major Building or Project systems (in each case except where another provision
of this Lease would permit it to be included in Operating Expenses), correcting
defects in the base, shell or core of the Building or the Project.

 

18. Landlord’s corporate income tax or franchise tax or any similar tax based on
the income of Landlord.

 

19. Cash reserves of any kind.

 

20. Advertising and promotional expenditures, and costs of signs in or on the
Building or the Project identifying the owner of the Building or the Project or
other tenants’ signs.

 

21. Costs incurred in connection with upgrading the Building or the Project to
comply with life, fire and safety codes, ordinances, statutes or other laws
(including, without limitation, the ADA, including penalties or damages incurred
due to such non-compliance), but only to the extent the Building or Project was
required to be in compliance therewith as of the date of this Lease and was not
in compliance.

 

22. Costs (including in connection with all attorneys’ fees and costs of
settlement judgments and payments in lieu thereof) arising from claims, disputes
or potential disputes in connection with potential or actual claims litigation
or arbitrations pertaining to Landlord and/or the Building and/or the Project,
other than such costs incurred in the good faith contest of tax assessments or
other applicable laws.

 

23. Any expenses incurred by Landlord for use of any portions of the Building or
the Project to accommodate events including, but not limited to shows,
promotions, kiosks, displays, filming, photography, private events or parties,
ceremonies, and advertising beyond the normal expenses otherwise attributable to
providing Building or Project services, such as lighting and HVAC to such public
portions of the Building or the Project.

 

H-2



--------------------------------------------------------------------------------

24. Construction cleanup or special cleanings associated with parties/events and
specific requirements of other tenants in excess of the level of service
provided to Tenant, including related trash collection, removal, hauling and
dumping.

 

25. If the revenues for the parking facilities of the Building/Project exceed
the expenses for said parking facilities, all costs incurred in owning,
operating, maintaining and repairing said parking facilities including, but not
limited to, all expenses for parking equipment, tickets, supplies, signs, claims
insurance, cleaning, resurfacing, restriping, business taxes, management fees
and costs, structural maintenance, utilities, insurance of any form including
property and liability, Real Estate Taxes, and the wages, salaries, employee
benefits and taxes for personnel working in connection with any such parking
facilities. If the revenues for the parking facilities of the Building/Project
do not exceed the expenses for said facilities, then such costs may be included
in Operating expenses but only to the extent that such costs exceed the total
revenues of the parking facilities.

 

26. All advertising and promotional costs including any form of entertainment
expenses, dining expenses, any costs relating to tenant or vendor relation
programs including flowers, gifts, luncheons, parties and other social events
but excluding any costs associated with life safety information services.

 

27. Costs, other than those incurred in ordinary maintenance and repair, for
sculptures, paintings, fountains or other objects of art or the display of such
items.

 

28. Any costs, fees, dues, contributions or similar expenses for political,
charitable or similar organizations.

 

It is understood that Operating Expenses shall be reduced by all cash discounts,
trade discounts, or quantity discounts received by Landlord or Landlord’s
managing agent in the purchase of any goods, utilities, or services in
connection with the operation of the Building and the Project. If capital items
which are customarily purchased by landlords of comparable buildings are leased
by Landlord, rather than purchased, the decision by Landlord to lease the item
in question shall not serve to increase Operating Expenses beyond that which
would have applied had the item in question been purchased.

 

 

H-3



--------------------------------------------------------------------------------

EXHIBIT I

 

RENEWAL OPTION

 

Provided (i) no Event of Default has occurred and is continuing at the time
Tenant exercises its renewal option, and (ii) Tenant’s tangible net worth at the
time of such election is reasonably acceptable to Landlord based on the
obligations to be assumed by Tenant pursuant to the terms of the lease renewal,
Tenant may renew this Lease for two (2) additional periods of sixty (60) months
each (each, a “Renewal Term”) at the Market Rate as of the beginning of the
applicable Renewal Term. Tenant must exercise each renewal right, if at all, by
delivering written notice of the exercise thereof (a “Renewal Exercise Notice”)
to Landlord not earlier than fifteen (15) months nor later than twelve (12)
months before the expiration of the initial Term or the first Renewal Term, as
the case may be. Within thirty (30) days after receipt of Tenant’s Renewal
Exercise Notice, Landlord shall deliver to Tenant written notice (the “Estimate
Notice”) advising Tenant of the Market Rate as determined by Landlord and the
improvement allowance with respect thereto that Landlord is willing to provide.
Landlord and Tenant shall negotiate in good faith for sixty (60) days after
Landlord provides the Estimate Notice to Tenant. On or before the end of such
60-day period, Tenant shall by written notice elect one of the following: (a) to
not renew, in which case Tenant’s renewal option shall become null and void; (b)
to renew at the agreed upon Market Rate, in which event the improvement
allowance with respect thereto shall be as provided in the Estimate Notice; or
(c) to renew subject to the determination of the Market Rate by way of
arbitration (in the manner defined below). If Tenant does not timely provide its
election, it shall be deemed to have selected “(a)” above. If Tenant elects
option “(c)” above, and the arbitration proceeding has not yet determined the
Market Rate prior to the start of the Renewal Term, Tenant shall then pay Basic
Rent at the rate specified in the Landlord’s last best offer until such
determination and shall be refunded the difference, if any, between the
Landlord’s last best offer and the Market Rate within thirty (30) days of such
determination, retroactive to the commencement of the applicable Renewal Term.

 

If Tenant timely delivers a Renewal Exercise Notice then, on or before the
commencement date of the applicable Renewal Term, Landlord and Tenant shall
execute an amendment to this Lease extending the Term on the same terms provided
in this Lease, except as follows:

 

(1) monthly installments of Basic Rent shall be adjusted to equal one-twelfth
(1/12th) of the then-current Market Rate for a term commencing as of the
beginning of the applicable Renewal Term;

 

(2) In the case of the exercise of the first renewal option, Tenant shall have
only one (1) additional renewal option, and, in the case of the exercise of the
second renewal option, Tenant shall have no further renewal option; and

 

(3) Landlord shall lease to Tenant the Premises in question in its then-current
condition, and Landlord shall not be obligated to provide to Tenant any
allowances (e.g., moving allowance, construction allowance, and the like) or
other tenant inducements except as the same may be a component of the Market
Rate as set forth in the Estimate Notice.

 

Tenant’s rights under this Exhibit shall terminate if (1) this Lease or Tenant’s
right to possession of the Premises is terminated, or (2) Tenant fails to timely
exercise the applicable renewal option under this Exhibit, time being of the
essence with respect to Tenant’s exercise thereof. Tenant’s right to exercise
the second renewal option shall be contingent upon Tenant’s exercise of the
first renewal option.

 

Any dispute concerning the determination of the Market Rate shall be settled by
arbitration in accordance with the Arbitration Rules for the Real Estate
Industry promulgated by the American Arbitration Association then in effect
(“AAA Rules”); however, the requirements of this provision shall control over
any contrary provisions in the AAA Rules. Either party may initiate arbitration
by sending written notice to the other party of the need for arbitration
(“Arbitration Notice”). Such Arbitration Notice shall contain the position of
the party requesting arbitration, including its assessment of the Market Rate
including the improvements and the allowance, if any, contained in the Estimate
Notice (“Assessment”). Within ten (10) days after receipt of the Arbitration
Notice, the other party shall respond to the Arbitration Notice with its
position stated, including its Assessment, which shall also include the
improvements and allowance, if any, contained in the Estimate Notice. Neither
party may change its respective position after delivery in accordance with the
foregoing provisions. Each party shall, within fifteen (15) days of receipt of
the Arbitration Notice,

 

I-1



--------------------------------------------------------------------------------

select one arbitrator and within thirty (30) days thereafter, the two
arbitrators so selected shall meet and select the third arbitrator. In the event
that one or the other party does not select an arbitrator as provided herein, or
in the event that the two arbitrators are unable to agree as to a third
arbitrator, the AAA Rules shall be applied to select the required arbitrator.
The arbitrators shall be a person who, as of the date of his or her appointment,
(i) is a real estate broker licensed in the State of Texas; (ii) has at least
ten (10) years of experience in the field of office leasing (including at least
five years of experience in the Houston, Texas market); (iii) has not
represented either Landlord or Tenant during the preceding five (5) years; (iv)
has participated in the negotiation of not less than 500,000 square feet of
office space (in the aggregate) and (v) is generally experienced and competent
in determining market rates for office space similar to the Premises. The
arbitrators shall hold a hearing during which Landlord and Tenant may present
evidence in support of their respective Assessments. Within ten (10) days after
the date on which the hearing is completed, the arbitrators will determine the
Market Rate based upon the parties’ submittals and evidence presented. The
authority of the arbitrators is limited to determining whether the Landlord’s
Assessment is most nearly correct or the Tenant’s Assessment is most nearly
correct (that is, “baseball” style arbitration). Thus, the arbitrators shall
select either the Landlord’s Assessment or the Tenant’s Assessment as being the
closer to the Market Rate. With regard to the determination of Market Rate, such
Assessment shall become the Basic Rent and the arbitrators shall have no
authority to select a rate that they think more accurately reflects the true
Market Rate. The Arbitrators’ decision shall be by majority vote. The
Arbitrators’ determination shall be binding on Landlord and Tenant and may be
enforced by a court of competent jurisdiction. Each party shall pay the fees and
costs charged by the arbitrator selected by such party, and the parties shall
each pay one-half (1/2) of the costs and fees of the third arbitrator.

 

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

 

HVAC SPECIFICATIONS

 

Temperature Conditions:

 

Outside Summer:    100 degrees FDB, 80 degrees FWB Inside Summer:    73 degrees
F (+ or – 2 degrees) Outside Winter:    15 degrees FDB Inside Winter:    73
degrees F (+ or – 2 degrees) Population Design:    3.5 occupants per 1000 SF or
rentable area; provided however, such guidelines shall not be operable in the
event the actual occupancy of the Premises varies from the Population Design.
The Premises shall meet the minimum ASHRAE (American Society of Heating,
Refrigerating & Air Conditioning Engineers) standards in effect for 2004. The
Builders’ HVAC systems shall furnish a minimum of 20 CFM of fresh air per person
in the Premises within the Population Design.

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

 

CLEANING SPECIFICATIONS

 

BMC Building 3

Cleaning Specifications

 

Area

--------------------------------------------------------------------------------

  

Frequency

--------------------------------------------------------------------------------

  

Description of Service

--------------------------------------------------------------------------------

A.       GENERAL OFFICES/WORKSTATIONS

     Daily    Empty all trash receptacles; replace liners as necessary;        “
   Remove all collected trash to the designated area;      EOD*    Dust all
furniture, fixtures, equipment and accessories;        “    Spot clean all
horizontal & vertical surfaces removing fingerprints, smudges & stains;        “
   Fully vacuum all carpets wall to wall;        “    Clean all glass
partitions, walls, etc.      Weekly    Using approved spotter, spot clean
carpeted areas;      Monthly    Dust all high areas: (pictures, clocks,
furniture partition tops, file cabinets tops, etc.        “    Spot clean
telephone equipment and sanitize receivers;        “    Dust all low areas;
(shelves, baseboards, window sills, chair & table legs, etc.)        “    Vacuum
all fabric furniture;      Qrtly.    Dust all window drapery or blinds;        “
   Dust HVAC louvers, grills, etc;

B.        BRIEFING CENTERS

     Daily    Empty all trash receptacles; replace liners as necessary;        “
   Empty recyclable trash receptacles & remove colleted trash to designated
area;        “    Dust all furniture, fixtures, equipment and accessories;     
  “    Spot clean all horizontal & vertical surfaces removing fingerprints,
smudges & stains;        “    Fully vacuum all carpets wall to wall;        “   
Using approved spotter, spot clean carpeted areas;        “    Clean all glass
partitions, walls, etc.;      Weekly    Spot clean telephone equipment and
sanitize receivers;        “    Dust all high areas; (pictures, clocks,
furniture partition tops, file cabinet tops, etc.)      Monthly    Dust all low
areas; (shelves, baseboards, window sills, chair & table legs, etc.)        “   
Vacuum all fabric furniture;      Qrtly.    Dust all window drapery or blinds;  
     “    Dust HVAC louvers, grills, etc.;

C.       KITCHENETTES/COFFEE BARS

     Daily    Empty all trash receptacles; replace liners as necessary;        “
   Empty recyclable trash receptacles & remove collected trash to designated
area;        “    Clean and sanitize all sinks and wipe dry;        “    Clean
and sanitize all table tops;        “    Clean all horizontal & vertical
surfaces removing fingerprints, smudges & stains;        “    Clean the interior
& exterior of microwave ovens;        “    Fully vacuum all carpets wall to
wall;        “    Using approved spotter, spot clean carpeted areas;        “   
Dust mop all hard surface floors with treated or electrostatic dust mop;     
  “    Damp mop all stains & spills on hard surface flooring;      Weekly    Dry
buff hard surface flooring with high speed floor machine;        “    Dust all
high areas; (pictures, clocks, furniture partition tops, file cabinet tops,
etc.)        “    Refrigerators are cleaned out;      Monthly    Clean interior
& exterior of standard refrigerator, defrost as necessary;        “    Machine
scrub hard surface floors & apply one coat of polish, allow to dry, then buff;  
     “    Dust all low areas; (shelves, baseboards, window sills, chair & table
legs, etc.)        “    Spot clean backs and seats of chairs;      Qrtly.   
Dust HVAC louvers, grills, etc.;

 

K-1



--------------------------------------------------------------------------------

D.       BASEMENT

     Daily    Empty all trash receptacles; replace liners as necessary;        “
   Remove all collected trash to the designated area;        “    Dust all
furniture, fixtures, equipment & accessories;        “    Spot clean all
horizontal & vertical surfaces removing fingerprints, smudges & stains.        “
   Fully vacuum all carpets wall to wall;        “    Using approved spotter,
spot clean carpeted areas;        “    Clean all glass partitions, walls, etc.;
     Weekly    Dust all high areas; (pictures, clocks, furniture partition tops,
file cabinet tops, etc.)      Monthly    Spot clean telephone equipment &
sanitize receivers;        “    Dust all low areas; (shelves, baseboards, window
sills, chair & table legs, etc.)        “    Vacuum all fabric furniture;     
Qrtly    Dust all window drapery or blinds;        “    Dust HVAC louvers,
grills, etc.;

E.        HARD SURFACE FLOOR CARE

     Nightly    Dust mop and damp mop;      Weekly    Spray buff;      Monthly
   Scrub & refinish;      Qtrly    Strip & refinish;

F.        RESTROOMS

     Daily    Empty all trash & sanitary waste receptacles, replace liners as
required;        “    Refill all dispensers;        “    Clean and sanitize all
restroom fixtures & counters;        “    Clean mirrors, wipe chromes and spot
clean partition panels;        “    Sweep and damp mop floors using a germicidal
cleaner;      Weekly    Machine scrub all floors;        “    Return all vending
machine proceeds to the Manager;        “    Clean light fixtures;        “   
Clean air vent grills;      Monthly    Dust and clean all return air vents;     
  “    Completely wash both sides of partition panels;      Semi-Annual    Hand
wash all walls;

G.       ELEVATORS

     Daily    Completely clean and damp mop hard surface flooring;        “   
Clean all stainless steel doors, return panels and thresholds;        “    Clean
all stainless steel handrails and baseboards;      Monthly    Wipe out and clean
all light fixture, reflectors and return air louvers;        “    Machine scrub
hard surface floors, apply one coat of polish, allow to dry, then buff;

H.       ELEVATOR LOBBIES

     Daily    Clean all elevator doors, frames and thresholds;        “    Clean
all horizontal & vertical surfaces removing fingerprints, smudges & stains;     
  “    Clean all glass partitions, walls, etc.;        “    Fully vacuum all
carpets wall to wall;        “    Using approved spotter, spot clean carpeted
areas;      Monthly    Wipe out and clean all light fixture reflectors and
return air louvers;

I.         CORRIDORS/AISLES

     EOD*    Dust all furniture, fixtures, equipment and accessories;        “
   Clean all horizontal & vertical surfaces removing fingerprints, smudges &
stains;

 

K-2



--------------------------------------------------------------------------------

       “    Clean all glass partitions, side sidelite walls, etc.’        “   
Fully vacuum all carpets wall to wall;        “    Clean and polish all drinking
fountains;      Weekly    Using approved spotter, spot clean carpeted areas;  
     “    Dust all low areas; (shelves, baseboards, window sills, chair & table
legs, etc.)      Monthly    Dust all high areas; (pictures, clocks, furniture
partition tops, file cabinet tops, etc.)        “    Dust HVAC louvers, grills,
etc.;

J.        LOBBY/CONCOURSE

     Daily    Spot clean all horizontal & vertical surfaces removing
fingerprints, smudges & stains;        “    Spot clean door glass and side
glass;        “    Vacuum all elevator threshold plates to remove all debris;  
     “    Polish threshold plates in front of each elevator entry;        “   
Clean and polish all bright metal work;        “    Spot clean all metal
elevator doors and threshold plates;        “    Dust mop all hard surface
floors with treated or electrostatic dust mop;        “    Completely clean and
polish brass rails, door handles, etc.;      Weekly    Dry buff hard surface
floors with high speed floor machine or scrub floors;        “    Vacuum all
fabric furniture;      Monthly    Clean all baseboards;        “    Dust all
wall surfaces;        “    Dust HVAC louvers;

K.       FREIGHT ELEVATOR

     EOD*    Completely clean and damp mop hard floor elevator;        “   
Vacuum elevator tracks, removing all debris;      Weekly    Polish threshold
plates in front of each elevator entry;

L.        LOWER LEVEL SERVICE CORRIDOR

     Daily    Dust mop all hard surface floors with treated or electrostatic
dust mop;        “    Mop all stains and spills, especially coffee and drink
spills;      Weekly    Spot clean all horizontal & vertical surfaces removing
fingerprints, smudges & stains;      Monthly    Clean all baseboards;      Qtrly
   Dust HVAC louvers;

M.      JANITORIAL CLOSETS/STORAGE ROOMS

     Daily    Clean and arrange all equipment in janitor closet/storage rooms
each night and empty vacuum cleaner bags, check belts, sweep and spot mop floor;

N.       FIRE STAIRS

     Weekly    Police stairs and pick up litter;      Monthly    Damp mop
stairs, dust railings, ledges and spot clean;

O.       FREIGHT ELEVATOR LOBBIES

     Daily    Dust mop all hard surface floors with treated or electrostatic
dust mop;        “    Mop all stains and spills, especially coffee and drink
spills;        “    Vacuum all elevator threshold plates to remove all debris;  
     “    Polish threshold plates in front of each elevator entry;      Weekly
   Spot clean all horizontal & vertical surfaces removing fingerprints, smudges
& stains;      Monthly    Using a high speed floor machine spray buff all hard
surface area;        “    Dust all surfaces above normal reach including sills,
ledges moldings, door frames & vents;        “    Clean all baseboards;

 

K-3



--------------------------------------------------------------------------------

P.        CENTRAL PLANT

     Weekly    Dust mop all hard surface floors with treated or electrostatic
dust mop;        “    Damp mop entire area;        “    Spot clean all
horizontal & vertical surfaces removing fingerprints, smudges & stains;     
Semi-Annual    Strip hard surface floor and recoat with three coats of floor
polish;

Q.       MECHANICAL/ELECTRICAL/EQUIPMENT ROOMS

     Qtrly    Using push broom, sweep all open areas;        “    Damp mop
entire area;

R.       PENTHOUSE

     Qtrly    Using push broom, sweep all open areas;        “    Damp mop
entire area;

S.        DOCK GENERATOR ROOM

     Qtrly    Using push broom, sweep all open areas;        “    Damp mop
entire area;

T.        LOADING DOCK

     Daily    Empty all trash receptacles; replace liners if necessary but not
less than weekly;        “    Remove all collected trash to designated area;  
     “    Using push broom, sweep all open areas;        “    Hose floor and
remove standing water by using squeegee;

U.       GARAGE ELEVATORS & LOBBIES/STAIRS

     Daily    Mop all stains and spills, especially coffee and drink spills;  
     “    Completely clean and damp mop hard floor elevator;      Weekly    Spot
clean all horizontal & vertical surfaces removing fingerprints, smudges &
stains;        “    Using push broom, sweep all open areas;        “    Sweep
stairs and vacuum landing rugs;

V.       FITNESS CENTER/LOCKER ROOMS

     Daily    Fully vacuum all carpets from wall to wall;        “    Clean
mirrors to hand height;        “    Empty all trash receptacles; replace liners
if necessary but no less than weekly;        “    Remove all collected trash to
designated area;        “    Wipe exercise equipment with germicide solution;  
     “    Damp wipe and sanitize gym mats positioned on gym floor;        “   
Spot clean telephones and sanitize receivers;        “    Spot clean seating
benches removing all soil;        “    Remove all used towels to designated
area. Restock clean towels.        “    Refill dispensers, empty trash, clean
and sanitize all restroom fixtures, wipe all counters,        “    clean
mirrors, wipe chrome, spot wipe partitions, sweep and damp mop floors using a
germicidal cleaner. Empty all sanitary waste receptacles;        “    Restock
shampoo, conditioner and mouthwash;      Weekly    Spot clean all horizontal &
vertical surfaces removing fingerprints, smudges & stains;        “    Dust all
horizontal surfaces;        “    Scrub floors and walls, shower stalls, rubber
mats;        “    Wash exterior of lockers using germicidal cleaner;     
Monthly    Dust HVAC louvers;

W.      BASKETBALL COURT

     Daily    Dust mop all hard surface floors with treated or electrostatic
dust mop;        “    Mop all stains and spills, especially coffee and drink
spills;        “    Spot clean all partition glass;

 

K-4



--------------------------------------------------------------------------------

     Weekly   Dust all horizontal surfaces;      Monthly   Dry buff all hard
surface floors using a standard floor machine;        “   Dust pull out
bleachers in gymnasium;

X.       LINK

     Daily   Spot clean all horizontal & vertical surfaces removing
fingerprints, smudges & stains;        “   Dust mop all hard surface floors with
treated or electrostatic dust mop;        “   Mop all stains and spills,
especially coffee and drink spills;

 

 

K-5



--------------------------------------------------------------------------------

EXHIBIT L

 

BMC COMPETITION NOTICE

 

                    , 2005

 

BMC Software markets software solutions designed to improve the availability,
performance and recoverability of enterprise applications, databases and other
information technology systems components operating in mainframe, distributed
computing and Internet environments.

 

 

L-1



--------------------------------------------------------------------------------

EXHIBIT M

 

RIGHT OF FIRST REFUSAL

 

1. Provided no Event of Default has occurred and is continuing and at the time
of exercise there remains at least sixty (60) full Lease Months in the initial
Term, if Landlord receives a bona fide offer from a third party (a “Third Party
Offer ”) to lease all or any portion of the space immediately adjacent to the
Premises on the floor on which the Premises are located (the “Refusal Offer”)
(the space covered by the Third Party Offer being the “Refusal Space”) and
Landlord is willing to accept the terms of such Third Party Offer, then Landlord
shall by written notice (the “Offer Notice”) offer to lease to Tenant the
Refusal Space on the same terms and conditions as specified in the Refusal
Offer, except that (a) Landlord may but shall not be obligated to provide a
construction allowance with respect to such space in excess of that provided in
the Third Party Offer (pro-rata adjusted if the Third Party Offer is for a
longer or shorter term), and (b) as provided in paragraph 3 below. The Offer
Notice shall be in writing, specify the Market Rate for the Refusal Space and
the construction allowance, if any, and the date on which the Refusal Space
shall be included in the Premises by written notice. Tenant shall notify
Landlord in writing whether Tenant elects to lease the entire portion of the
Refusal Space subject to the Third Party Offer within five (5) Business Days
after Landlord delivers to Tenant the Offer Notice. Notwithstanding the
foregoing, Tenant must exercise its right hereunder, if at all, as to all of the
space contained in the Offer Notice, even if the Offer Notice includes space in
excess of the Refusal Space.

 

2. Tenant’s right of first refusal as to the Refusal Space shall be subordinate
to the rights granted to the tenant under that certain Lease Agreement between
GX Technology Corporation and BMC Software Texas, L.P. to lease the Refusal
Space and any renewal, expansion, rights of first refusal or other preferential
rights with respect to such space granted to any one floor or greater tenant in
the Project (or renewal rights of a tenant having less than a full floor of the
floor on which the Refusal Space is located, the lease for which was subject to
this right of first refusal, but as to which Tenant elected not to exercise).
Subject to the immediately preceding sentence, the rights of Tenant with respect
to a Third Party Offer covering the Refusal Space shall be superior to that of
any other tenant in the Building or Project.

 

3. If Tenant timely elects to lease the Refusal Space within such five (5)
Business Day period, then Landlord and Tenant shall execute an amendment to this
Lease, effective as of the date the Refusal Space is to be included in the
Premises, providing that the Refusal Space shall become part of the Premises on
the same terms as included in the Refusal Offer except (a) the term for the
Refusal Space shall be coterminous with the Term of this Lease, (b) Tenant shall
lease the Refusal Space in an “AS-IS” condition, Landlord shall not be required
to perform any work therein, and (c) Landlord shall not provide to Tenant any
allowances other than those contained in the Offer Notice (adjusted, if
necessary, as described above). Tenant shall have sixty (60) days from the
exercise of the Right of First Refusal to prepare the Refusal Space for
occupancy and the rental due in connection with the Refusal Space shall commence
on the earlier of sixty (60) days from the exercise of the Right of First
Refusal or the date Tenant begins occupying all of the Refusal Space for its
intended use.

 

4. If Tenant fails or is unable to timely exercise its right hereunder, time
being of the essence with respect to the exercise thereof, then such right shall
lapse as to the Refusal Space and Tenant shall have no further right of first
refusal rights hereunder.

 

5. Tenant’s rights under this Exhibit are shall terminate if (a) this Lease or
Tenant’s right to possession of the Premises is terminated, (b) Tenant assigns
its interest in this Lease or sublets the Premises in either case to a person or
entity that is not an Affiliate, or (c) Tenant does not timely exercise its
right of first refusal hereunder (the right being a one-time right).

 

L-1